Exhibit 10.24

STANDARD OFFICE LEASE

BY AND BETWEEN

AGSTIRR 5550/5590 MOREHOUSE, L.L.C.,

a Delaware limited liability company,

AS LANDLORD,

AND

TUT SYSTEMS, INC.,

a Delaware corporation

AS TENANT

SUITE 100

MOREHOUSE TECH CENTER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

  

BASIC LEASE PROVISIONS

   1

ARTICLE 2

  

TERM/PREMISES/LANDLORD’S CONTRACTION OPTION

   2

(a)

  

Term/Premises

   2

(b)

  

Landlord Contraction Option

   2

ARTICLE 3

  

RENTAL

   3

(a)

  

Basic Rental

   3

(b)

  

Direct Costs

   3

(c)

  

Definitions

   3

(d)

  

Determination of Payment

   5

(e)

  

Audit Right

   6

ARTICLE 4

  

SECURITY DEPOSIT

   7

(a)

  

Security Deposit

   7

(b)

  

Reduction of Security Deposit

   7

ARTICLE 5

  

HOLDING OVER

   7

ARTICLE 6

  

OTHER TAXES

   8

ARTICLE 7

  

USE

   8

ARTICLE 8

  

CONDITION OF PREMISES

   9

ARTICLE 9

  

REPAIRS AND ALTERATIONS

   10

(a)

  

Landlord’s Obligation

   10

(b)

  

Tenant’s Obligation

   10

(c)

  

Alterations

   10

(d)

  

Insurance; Liens

   10

(e)

  

Costs and Fees; Removal

   11

(f)

  

Tenant’s Right to Make Repairs

   11

ARTICLE 10

  

LIENS

   11

ARTICLE 11

  

PROJECT SERVICES

   12

(a)

  

Basic Services

   12

(b)

  

HVAC Balance

   12

(c)

  

Telecommunications

   12

(d)

  

Sole Electrical Representative

   13

(e)

  

Twenty-Four Hour Access

   13

(f)

  

Rent Abatement

   13

ARTICLE 12

  

RIGHTS OF LANDLORD

   13

(a)

  

Right of Entry

   13

(b)

  

Maintenance Work

   14

ARTICLE 13

  

INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

   14

(a)

  

Indemnity

   14

(b)

  

Exemption of Landlord from Liability

   15

(c)

  

Security

   15

ARTICLE 14

  

INSURANCE

   15

(a)

  

Tenant’s Insurance

   15

(b)

  

Form of Policies

   15

(c)

  

Landlord’s Insurance

   16

(d)

  

Waiver of Subrogation

   16

(e)

  

Compliance with Law

   16

ARTICLE 15

  

ASSIGNMENT AND SUBLETTING

   17

 

(i)



--------------------------------------------------------------------------------

          Page

ARTICLE 16

  

DAMAGE OR DESTRUCTION

   19

ARTICLE 17

  

SUBORDINATION

   20

ARTICLE 18

  

EMINENT DOMAIN

   21

ARTICLE 19

  

DEFAULT

   21

ARTICLE 20

  

REMEDIES

   22

ARTICLE 21

  

TRANSFER OF LANDLORD’S INTEREST

   23

ARTICLE 22

  

BROKER

   23

ARTICLE 23

  

PARKING

   24

ARTICLE 24

  

WAIVER

   24

ARTICLE 25

  

ESTOPPEL CERTIFICATE

   25

ARTICLE 26

  

LIABILITY OF LANDLORD

   25

ARTICLE 27

  

INABILITY TO PERFORM

   25

ARTICLE 28

  

HAZARDOUS WASTE

   25

ARTICLE 29

  

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

   27

ARTICLE 30

  

MISCELLANEOUS

   28

(a)

  

SEVERABILITY; ENTIRE AGREEMENT

   28

(b)

  

Attorneys’ Fees; Waiver of Jury Trial

   28

(c)

  

Time of Essence

   29

(d)

  

Headings; Joint and Several

   29

(e)

  

Reserved Area

   29

(f)

  

NO OPTION

   29

(g)

  

Use of Project Name; Improvements

   29

(h)

  

Rules and Regulations

   29

(i)

  

Quiet Possession

   30

(j)

  

Rent

   30

(k)

  

Successors and Assigns

   30

(l)

  

Notices

   30

(m)

  

Persistent Delinquencies

   30

(n)

  

Right of Landlord to Perform

   30

(o)

  

Access, Changes in Project, Facilities, Name

   30

(p)

  

Signing Authority

   31

(q)

  

Identification of Tenant

   31

(r)

  

Intentionally Omitted

   32

(s)

  

Survival of Obligations

   32

(t)

  

Confidentiality

   32

(u)

  

Governing Law

   32

(v)

  

Office of Foreign Assets Control

   32

(w)

  

Financial Statements

   32

(x)

  

Exhibits

   32

(y)

  

Counterparts

   32

ARTICLE 31

  

OPTION TO EXTEND

   33

(a)

  

Option Right

   33

(b)

  

Option Rent

   33

(c)

  

Exercise of Options

   33

(d)

  

Determination of Market Rent

   33

ARTICLE 32

  

SIGNAGE

   34

 

(ii)



--------------------------------------------------------------------------------

          Page

ARTICLE 33

  

COMMUNICATION EQUIPMENT

   35

ARTICLE 34

  

ASBESTOS DISCLOSURES

   36

Exhibit “A”

  

Premises

  

Exhibit “B”

  

Rules and Regulations

  

Exhibit “C”

  

Notice of Lease Term Dates and Tenant’s Proportionate Share

  

 

(iii)



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

DEFINED TERMS

   PAGE

Abatement Event

   13

Abatement Notice

   13

ACMs

   36

ADA

   4

Additional Rent

   3

Affiliate

   19

Affiliate Assignee

   19

Alterations

   10

Basic Rental

   1

Brokers

   2

Claims

   14

Commencement Date

   1

Communication Equipment

   35

Communication Equipment Notice

   35

Control

   19

Damage Repair Estimate

   19

Direct Costs

   3

Early Entry Period

   2

Eligibility Period

   13

Environmental Laws

   27

Estimate

   5

Estimate Statement

   5

Estimated Direct Costs

   5

Event of Default

   21

Expiration Date

   1

Force Majeure

   25

Hazardous Material

   27

Hazardous Materials List

   26

HVAC

   10

HVAC System

   12

Initial Installment of Basic Rental

   2

Interest Notice

   33

Landlord

   1

Landlord Parties

   14

Landlord’s ACM Procedures

   36

Landlord’s Special Work

   9

Lease

   1

Lease Year

   2

Market Rent

   33

Operating Costs

   4

Option

   33

Option Rent

   33

Option Rent Notice

   33

Option Term

   33

Original Tenant

   33

Outside Agreement Date

   33

Parking Passes

   2

Partnership Tenant

   31

Permitted Transfers

   18

Permitted Use

   1

Premises

   1

Project

   1

Real Property

   4

Review Period

   6

Security Deposit

   1

Signage

   34

Signage Specifications

   34

Square Footage

   1

Statement

   6

Tax Costs

   3

Tenant

   1

 

(iv)



--------------------------------------------------------------------------------

     PAGE

Tenant Improvements

   9

Tenant’s Acceptance

   33

Tenant’s Proportionate Share

   1

Term

   1

Transfer

   18

Transfer Premium

   18

Transferee

   18

 

(v)



--------------------------------------------------------------------------------

STANDARD MULTI-TENANT INDUSTRIAL LEASE

This Standard Multi-Tenant Industrial Lease (“Lease”) is made and entered into
as of this [no date] day of January, 2006, by and between AGSTIRR 5550/5590
MOREHOUSE, L.L.C., a Delaware limited liability company (“Landlord”), and TUT
SYSTEMS, INC., a Delaware corporation (“Tenant”).

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises described as Suite No. 100, as designated on the plan attached hereto
and incorporated herein as Exhibit “A” (“Premises”), of the project (“Project”)
now known as Morehouse Tech Center whose address is 5550 Morehouse Drive, San
Diego, California for the Term and upon the terms and conditions hereinafter set
forth, and Landlord and Tenant hereby agree as follows:

ARTICLE 1

BASIC LEASE PROVISIONS

 

A.

   Term:    Forty-four (44) months.    Commencement Date:    The earlier of (i)
the date Tenant first commences to conduct business in the Premises, or (ii) the
date of substantial completion of Landlord’s Work in the Premises. The
anticipated date of substantial completion of Landlord’s Work in the Premises is
February 1, 2006.    Expiration Date:    The date immediately preceding the
forty-fourth (44th) month anniversary of the Commencement Date; provided,
however, that if the Commencement Date is a date other than the first (1st) day
of a month, the Expiration Date shall be the last day of the month which is
forty-four (44) months after the month in which the Commencement Date falls,
unless extended or earlier terminated pursuant to this Lease.

B.

   Square Footage:    20,640 rentable (20,200 usable) square feet, located in
Suite 100, on the first (1st) and second (2nd) floors of the Project.

C.

   Basic Rental:   

 

Lease Year

  

Annual

Basic Rental

   Monthly
Basic Rental    Monthly Basic Rental
Per Square Foot

1 – 12

   $ 284,832.00    $ 23,736.00    $ 1.15

13 – 24

   $ 297,216.00    $ 24,768.00    $ 1.20

25 – 36

   $ 309,600.00    $ 25,800.00    $ 1.25

37 – 44

   $ 321,984.00    $ 26,832.00    $ 1.30

 

D.

   Tenant’s Proportionate Share:    57.52%

E.

   Security Deposit:    A security deposit of $154,800.00 shall be immediately
due and payable by Tenant to Landlord upon the date of the full execution and
delivery of this Lease by Landlord and Tenant.



--------------------------------------------------------------------------------

F.    Permitted Use:    General office use and research and development
electronic laboratory use and incidental uses related thereto, all to the extent
consistent with the character of the Project as a first-class project. G.   
Brokers:    Cushman and Wakefield Alliance represents both Landlord and Tenant.
Pacific Real Estate Partners represents only Tenant. H.    Parking Passes:   
Tenant shall be entitled to rent three and one half (3 1/2) unreserved parking
passes for each 1,000 usable square feet contained in the Premises, which equals
seventy-one (71) passes. I.    Initial Installment of Basic Rental:    The first
full month’s Basic Rental of $23,736.00 shall be due and payable by Tenant to
Landlord upon Tenant’s execution of this Lease.

ARTICLE 2

TERM/PREMISES/LANDLORD’S CONTRACTION OPTION

(a) Term/Premises. The Term of this Lease shall commence on the Commencement
Date as set forth in Article 1.A. of the Basic Lease Provisions and shall end on
the Expiration Date set forth in Article 1.A. of the Basic Lease Provisions. For
purposes of this Lease, the term “Lease Year” shall mean each consecutive twelve
(12) month period during the Lease Term, with the first (1st) Lease Year
commencing on the Commencement Date; however, (a) if the Commencement Date falls
on a day other than the first (1st) day of a calendar month, the first
(1st) Lease Year shall end on the last day of the eleventh (11th) month after
the Commencement Date and the second (2nd) and each succeeding Lease Year shall
commence on the first (1st) day of the next calendar month, and (b) the last
Lease Year shall end on the Expiration Date. If Landlord is unable to deliver
possession of the Premises to Tenant on or before the anticipated Commencement
Date, Landlord shall not be subject to any liability for its failure to do so,
and such failure shall not affect the validity of this Lease nor the obligations
of Tenant hereunder. Landlord and Tenant hereby stipulate that the Premises
contains the number of square feet specified in Article 1.B. of the Basic Lease
Provisions and that the same is not subject to remeasurement by Landlord nor
Tenant. Landlord may deliver to Tenant a Commencement Letter in a form
substantially similar to that attached hereto as Exhibit “C”, which Tenant shall
execute and return to Landlord within five (5) days of receipt thereof. Failure
of Tenant to timely execute and deliver the Commencement Letter shall constitute
an acknowledgment by Tenant that the statements included in such notice are true
and correct, without exception. Notwithstanding anything to the contrary
contained herein, Tenant shall have the right to enter the Premises during the
period (the “Early Entry Period”) from January 23, 2006 until the Commencement
Date for purposes of installing telephone and data cabling in the Premises,
provided that (a) Tenant shall arrange a mutually acceptable schedule with
Landlord and Landlord’s contractor in order to coordinate the timing of Tenant’s
entry with Landlord’s Work, (b) Tenant shall provide Landlord with evidence of
the insurance required hereunder, and (c) all of the terms and conditions of
this Lease shall apply during the Early Entry Period (if any), except that
Tenant’s obligation to pay monthly Basic Rental and any Direct Costs shall not
apply during the Early Entry Period. In the event Landlord is unable to provide
Tenant with access to the Premises by January 23, 2006 (as such January 23, 2006
date may be extended due to Force Majeure delays) then Tenant shall have the
right to terminate this Lease upon written notice to Landlord. Upon such
termination, the parties shall be relieved of all obligations hereunder except
for those obligations which expressly survive the expiration or sooner
termination of this Lease.

(b) Landlord Contraction Option. Landlord shall have the one-time option, to be
exercised in Landlord’s sole and absolute discretion during the first twelve
(12) months of the Lease Term, to contract the second (2nd) floor portion of the
Premises by up to 3,500 rentable square feet (“Contraction Right”). To exercise
the Contraction Right, Landlord shall provide at least sixty (60) days prior
written notice (“Contraction Notice”) to Tenant, which Contraction Notice shall
set forth (i) the space that is being contracted (“Contraction Space”) and
(ii) the

 

-2-



--------------------------------------------------------------------------------

proposed termination date (“Termination Date”) of this Lease as to the
Contraction Space. In the event that Landlord exercises the Contraction Right,
(a) Landlord shall be responsible for all costs in connection with contracting
the Contraction Space, including but not limited to separately demising the
Premises from the Contraction Space, as well as any other improvements that
Landlord may perform in connection with such Contraction (which work shall be
done in compliance with all applicable laws), and (b) Landlord and Tenant shall
execute an amendment acknowledging (1) the remaining rentable square footage of
the Premises, (2) the monthly Basic Rental (which monthly Basic Rental shall be
calculated based upon the monthly Basic Rental per rentable square foot for the
corresponding period set forth in Section 1.C. of the Basic Lease Provisions
above), and (3) Tenant’s Proportionate Share (which share shall be calculated by
dividing the rentable square feet of the remaining Premises by the rentable
square feet of the Project). Tenant hereby agrees to vacate the Contraction
Space and surrender and deliver exclusive possession of the Contraction Space to
Landlord on or before the Termination Date in accordance with the provisions of
this Lease. If Tenant fails to so vacate and surrender and deliver exclusive
possession of the Contraction Space to Landlord on or before the Termination
Date then the holdover provisions of this Lease shall apply.

ARTICLE 3

RENTAL

(a) Basic Rental. Tenant agrees to pay to Landlord during the Term hereof, at
Landlord’s office or to such other person or at such other place as directed
from time to time by written notice to Tenant from Landlord, the initial monthly
and annual sums as set forth in Article 1.C. of the Basic Lease Provisions,
payable in advance on the first (1st) day of each calendar month, without
demand, setoff or deduction, and in the event this Lease commences or the date
of expiration of this Lease occurs other than on the first day or last day of a
calendar month, the rent for such month shall be prorated. Notwithstanding
anything to the contrary contained herein and provided that Tenant faithfully
performs all of the terms and conditions of this Lease, Landlord hereby agrees
to abate Tenant’s obligation to pay monthly Basic Rental for the second (2nd),
third (3rd), fourth (4th), fifth (5th) and sixth (6th) full months of the
initial Lease Term. During such abatement period, Tenant shall still be
responsible for the payment of all of its other monetary obligations under the
Lease. In the event of a default by Tenant under the terms of this Lease that
results in early termination pursuant to the provisions of Section 20(a) of this
Lease, then as a part of the recovery set forth in Section 20 of this Lease,
Landlord shall be entitled to the recovery of the monthly Basic Rental that was
abated under the provisions of this Article 3. Notwithstanding the foregoing,
the first (1st) full month’s Basic Rental shall be paid to Landlord in
accordance with Article 1.I. of the Basic Lease Provisions.

(b) Direct Costs. Tenant shall pay an additional sum for each calendar year
during the Term equal to the product of the amount set forth in Article 1.D. of
the Basic Lease Provisions multiplied by the amount of Direct Costs. In the
event either the Premises and/or the Project is expanded or reduced, then
Tenant’s Proportionate Share shall be appropriately adjusted, and as to the
calendar year in which such change occurs, Tenant’s Proportionate Share for such
calendar year shall be determined on the basis of the number of days during that
particular calendar year that such Tenant’s Proportionate Share was in effect.
In the event this Lease shall terminate on any date other than the last day of a
calendar year, the additional sum payable hereunder by Tenant during the
calendar year in which this Lease terminates shall be prorated on the basis of
the relationship which the number of days which have elapsed from the
commencement of said calendar year to and including said date on which this
Lease terminates bears to three hundred sixty-five (365). Any and all amounts
due and payable by Tenant pursuant to this Lease (other than Basic Rental) shall
be deemed “Additional Rent” and Landlord shall be entitled to exercise the same
rights and remedies upon default in these payments as Landlord is entitled to
exercise with respect to defaults in monthly Basic Rental payments.

(c) Definitions. As used herein the term “Direct Costs” shall mean the sum of
the following:

(i) “Tax Costs”, which shall mean any and all real estate taxes and other
similar charges on real property or improvements, assessments, water and sewer
charges, and all other charges assessed, reassessed or levied upon the Project
and appurtenances thereto and the

 

-3-



--------------------------------------------------------------------------------

parking or other facilities thereof, or the real property thereunder
(collectively the “Real Property”) or attributable thereto or on the rents,
issues, profits or income received or derived therefrom which are assessed,
reassessed or levied by the United States, the State of California or any local
government authority or agency or any political subdivision thereof, and shall
include Landlord’s reasonable legal fees, costs and disbursements incurred in
connection with proceedings for reduction of Tax Costs or any part thereof
assessed, reassessed or levied during the Term; provided, however, if at any
time after the date of this Lease the methods of taxation now prevailing shall
be altered so that in lieu of or as a supplement to or a substitute for the
whole or any part of any Tax Costs, there shall be assessed, reassessed or
levied (a) a tax, assessment, reassessment, levy, imposition or charge wholly or
partially as a net income, capital or franchise levy or otherwise on the rents,
issues, profits or income derived therefrom, or (b) a tax, assessment,
reassessment, levy (including but not limited to any municipal, state or federal
levy), imposition or charge measured by or based in whole or in part upon the
Real Property and imposed upon Landlord, then except to the extent such items
are payable by Tenant under Article 6 below, such taxes, assessments,
reassessments or levies or the part thereof so measured or based, shall be
deemed to be included in the term “Direct Costs.”

(ii) “Operating Costs”, which shall mean all costs and expenses incurred by
Landlord in connection with the maintenance, operation, replacement, ownership
and repair of the Project, the equipment, the intrabuilding cabling and wiring,
adjacent walks, malls and landscaped and common areas and the parking structure,
areas and facilities of the Project, including, but not limited to, salaries,
wages, medical, surgical and general welfare benefits and pension payments,
payroll taxes, fringe benefits, employment taxes, workers’ compensation,
uniforms and dry cleaning thereof for all persons who perform duties connected
with the operation, maintenance and repair of the Project, its equipment, the
intrabuilding cabling and wiring and the adjacent walks and landscaped areas,
including gardening, security, parking, operating engineer, elevator, painting,
plumbing, electrical, carpentry, window washing, hired services, a reasonable
allowance for depreciation of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project,
accountant’s fees incurred in the preparation of rent adjustment statements,
legal fees (subject to the terms herein), real estate tax consulting fees,
personal property taxes on property used in the maintenance and operation of the
Project, fees, costs, expenses or dues payable pursuant to the terms of any
covenants, conditions or restrictions or owners’ association pertaining to the
Project that are not duplicative of the Operating Costs billed by Landlord,
capital expenditures incurred to effect economies of operation of the Project
(to the extent of the cost savings reasonably anticipated by Landlord to result
therefrom), or stability of services to the Project and capital expenditures
required by government regulations, laws, or ordinances, including, but not
limited to, the Americans with Disabilities Act (“ADA”), the costs of which
capital expenditures shall be amortized by Landlord over their useful life (as
reasonably determined by Landlord) together with interest on the unamortized
balance; provided, however, that (i) in no event shall the costs to maintain and
replace the structural walls, foundation, concrete subflooring, structural
elements of the roof and underground utilities be included in Operating Costs,
and (ii) in no event shall Project (building exterior only) ADA compliance (as
opposed to Premises ADA compliance) be included in Operating Costs for the first
(1st) twelve (12) months of the Lease Term (provided that if Landlord incurs ADA
compliance costs due to Tenant’s Alterations or use of the Premises, then the
same shall be Tenant’s responsibility at Tenant’s sole cost and expense), costs
actually incurred (capital or otherwise) on a regular recurring basis every
three (3) or more years for certain maintenance projects (e.g., parking lot
slurry coat); the cost of all charges for electricity, gas, water and other
utilities furnished to the common areas of the Project only, including any taxes
thereon; the cost of all charges for fire and extended coverage, liability and
all other insurance in connection with the Project carried by Landlord; the cost
of all supplies and materials; the cost of all charges for cleaning, maintenance
and service contracts and other services with independent contractors and
administration fees; a property management fee not to exceed four percent
(4%) of the annual gross receipts of the Project (which fee may be imputed if
Landlord has internalized management or otherwise acts as its own property
manager) and license, permit and inspection fees relating to the Project. In the
event, during any calendar year, the Project is less than ninety-five percent
(95%) occupied at all times, Operating Costs shall be adjusted to reflect the
Operating Costs of the Project as though ninety-five percent (95%) were occupied
at all times, and the increase or decrease in the sums owed hereunder shall be
based upon such Operating Costs as so adjusted.

 

-4-



--------------------------------------------------------------------------------

Notwithstanding anything above to the contrary, Operating Costs shall not
include (1) any real estate brokerage commissions or other costs incurred in
procuring tenants, or any fee in lieu of commission; (2) costs of items
considered capital repairs, replacements, improvements and equipment under
generally accepted accounting principles consistently applied except as
expressly included in Operating Costs pursuant to the definition above;
(3) costs incurred by Landlord due to the violation by Landlord or any tenant of
the terms and conditions of any lease of space in the Project or any law, code,
regulation, ordinance or the like; (4) Landlord’s general corporate overhead and
general and administrative expenses; (5) costs incurred in connection with
upgrading the Project to comply with disability, life, seismic, fire and safety
codes, ordinances, statutes, or other laws in effect prior to the Commencement
Date, including, without limitation, the Americans with Disabilities Act,
including penalties or damages incurred due to such non-compliance; (6) bad debt
expenses and interest, principal, points and fees on debts (except in connection
with the financing of items which may be included in Operating Costs) or
amortization on any ground lease, mortgage or mortgages or any other debt
instrument encumbering the Project (including the land on which the Project is
situated); (7) marketing costs, including leasing commissions, attorneys’ fees
in connection with the negotiation and preparation of letters, deal memos,
letters of intent, leases, subleases and/or assignments, space planning costs,
and other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Project, including attorneys’ fees and other costs and
expenditures incurred in connection with disputes with present or prospective
tenants or other occupants of the Project; (8) costs, including permit, license
and inspection costs, incurred with respect to the installation of other
tenants’ or occupants’ improvements made for tenants or other occupants in the
Project or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants in the Project;
(9) any costs expressly excluded from Operating Costs elsewhere in this Lease;
(10) expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Project, without charge;
(11) electric power costs or other utility costs for which any tenant directly
contracts with the local public service company (but Landlord shall have the
right to “gross up” as if such space was vacant); (12) costs (including in
connection therewith all attorneys’ fees and costs of settlement, judgments
and/or payments in lieu thereof) arising from claims, disputes or potential
disputes in connection with potential or actual claims litigation or
arbitrations pertaining to Landlord and/or the Project, other than such claims
or disputes respecting any services or equipment used in the operation of the
Building by Landlord; (13) costs associated with the operation of the business
of the entity which constitutes Landlord as the same are distinguished from the
costs of operation of the Project; (14) costs of correcting defects in or
inadequacy of the initial design or construction of the Project; and (15) costs
incurred to (i) comply with laws relating to the removal of any “Hazardous
Material,” as that term is defined in Article 28 of this Lease, which was in
existence on the Project prior to the Commencement Date, and was of such a
nature that a federal, state or municipal governmental authority, if it had then
had knowledge of the presence of such Hazardous Material, in the state, and
under the conditions that it then existed on the Project, would have then
required the removal of such Hazardous Material or other remedial or containment
action with respect thereto, and (ii) to remove, remedy, contain, or treat any
Hazardous Material, which Hazardous Material is brought onto the Project after
the date hereof by Landlord, any other tenant of the Project or any other party
(other than Tenant) and is of such a nature, at that time, that a federal, state
or municipal governmental authority, if it had then had knowledge of the
presence of such Hazardous Material, in the state, and under the conditions,
that it then exists on the Project, would have then required the removal of such
Hazardous Material or other remedial or containment action with respect thereto.

(d) Determination of Payment.

(i) Landlord shall give Tenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Costs for the then-current
calendar year shall be (the “Estimated Direct Costs”), together with the amount
payable by Tenant for Tenant’s Proportionate Share of such Estimated Direct
Costs. The failure of Landlord to timely furnish the Estimate Statement for any
calendar year shall not preclude Landlord from subsequently enforcing its rights
to collect any Estimated Direct Costs under this Article 3, once such Estimated
Direct Costs have been determined by Landlord, subject to the terms of
Section 3(d)(ii) below. Tenant shall pay, with its next installment of Monthly
Basic Rental due, a fraction of the Tenant’s Proportionate

 

-5-



--------------------------------------------------------------------------------

Share of such Estimated Direct Costs for the then-current calendar year (reduced
by any amounts paid pursuant to the last sentence of this Section 3(d)(i)). Such
fraction shall have as its numerator the number of months which have elapsed in
such current calendar year to the month of such payment, both months inclusive,
and shall have twelve (12) as its denominator. Until a new Estimate Statement is
furnished, Tenant shall pay monthly, with the monthly Basic Rental installments,
an amount equal to one-twelfth (1/12) of the total of Tenant’s Proportionate
Share of such Estimated Direct Costs Estimated Direct Costs set forth in the
previous Estimate Statement delivered by Landlord to Tenant.

(ii) In addition, Landlord shall endeavor to give to Tenant as soon as
reasonably practicable following the end of each calendar year, a statement (the
“Statement”) which shall state the Direct Costs incurred or accrued for such
preceding calendar year. Upon receipt of the Statement for each calendar year
during the Term, if amounts paid by Tenant as Estimated Direct Costs are less
than Tenant’s actual Proportionate Share of Direct Costs as specified on the
Statement, Tenant shall pay, with its next installment of monthly Basic Rental
due, the full amount of Tenant’s actual Proportionate Share of Direct Costs for
such calendar year, less the amounts, if any, paid during such calendar year as
Estimated Direct Costs. If, however, the Statement indicates that amounts paid
by Tenant as Estimated Direct Costs are greater than Tenant’s actual
Proportionate Share of Direct Costs as specified on the Statement, such
overpayment shall be credited against Tenant’s next installments of Estimated
Direct Costs. The failure of Landlord to timely furnish the Statement for any
calendar year shall not prejudice Landlord from enforcing its rights under this
Article 3, once such Statement has been delivered for a period of two (2) years
after the expiration of the calendar year for which the Statement applies,
except where the failure to timely furnish the Statement as to any particular
item includable in the Statement is beyond Landlord’s reasonable control (e.g.
tax assessments that are late in arriving from the assessor), in which case such
two (2) year limit shall not be applicable. Even though the Term has expired and
Tenant has vacated the Premises, when the final determination is made of
Tenant’s Proportionate Share of the Direct Costs for the calendar year in which
this Lease terminates, Tenant shall immediately pay to Landlord an amount as
calculated pursuant to the provisions of this Section 3(d). The provisions of
this Section 3(d)(ii) shall survive the expiration or earlier termination of the
Term.

(iii) If the Project is a part of a multi-building development, those Direct
Costs attributable to such development as a whole (and not attributable solely
to any individual building therein) shall be allocated by Landlord to the
Project and to the other buildings within such development on an equitable
basis.

(e) Audit Right. Within one hundred twenty (120) days after receipt of a
Statement by Tenant (“Review Period”), if Tenant disputes the amount set forth
in the Statement, Tenant’s employees or an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm and is not retained on a contingency fee basis),
designated by Tenant, may, after reasonable notice to Landlord and at reasonable
times, inspect Landlord’s records at Landlord’s offices, provided that Tenant is
not then in default after expiration of all applicable cure periods and provided
further that Tenant and such accountant or representative shall, and each of
them shall use their commercially reasonable efforts to cause their respective
agents and employees to, maintain all information contained in Landlord’s
records in strict confidence. Notwithstanding the foregoing, Tenant shall only
have the right to review Landlord’s records one (1) time during any twelve
(12) month period. Tenant’s failure to dispute the amounts set forth in any
Statement within the Review Period shall be deemed to be Tenant’s approval of
such Statement and Tenant, thereafter, waives the right or ability to dispute
the amounts set forth in such Statement. If after such inspection, but within
thirty (30) days after the Review Period, Tenant notifies Landlord in writing
that Tenant still disputes such amounts, a certification as to the proper amount
shall be made in accordance with Landlord’s standard accounting practices, at
Tenant’s expense, by an independent certified public accountant selected by
Landlord and who is a member of a nationally or regionally recognized accounting
firm. Landlord shall cooperate in good faith with Tenant and the accountant to
show Tenant and the accountant the information upon which the certification is
to be based. However, if such certification by the accountant proves that the
Direct Costs set forth in the Statement were overstated by more than ten percent
(10%), then the cost of the accountant and the cost of such certification shall
be paid for by Landlord. Promptly following the parties receipt of such
certification, the parties shall make such appropriate payments or
reimbursements, as the case may be, to each other, as are determined to be owing
pursuant to such certification.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 4

SECURITY DEPOSIT

(a) Security Deposit. Tenant shall deposit with Landlord the sum set forth in
Article 1.E. of the Basic Lease Provisions as security for the full and faithful
performance of every provision of this Lease to be performed by Tenant. If
Tenant breaches any provision of this Lease, including but not limited to the
payment of rent, Landlord may use all or any part of this security deposit for
the payment of any rent or any other sums in default, or to compensate Landlord
for any other loss or damage which Landlord may suffer by reason of Tenant’s
default. If any portion of said deposit is so used or applied, Tenant shall,
within five (5) days after written demand therefor, deposit cash with Landlord
in an amount sufficient to restore the security deposit to its full amount.
Tenant agrees that Landlord shall not be required to keep the security deposit
in trust, segregate it or keep it separate from Landlord’s general funds but
Landlord may commingle the security deposit with its general funds and Tenant
shall not be entitled to interest on such deposit. Within sixty (60) days after
the expiration of the Term, and provided there exists no default by Tenant
hereunder, the security deposit or any balance thereof shall be returned to
Tenant (or, at Landlord’s option, to Tenant’s “Transferee”, as such term is
defined in Article 15 below), provided that subsequent to the expiration of this
Lease, Landlord may retain from said security deposit (i) an amount reasonably
estimated by Landlord to cover potential Direct Cost reconciliation payments due
with respect to the calendar year in which this Lease terminates or expires
(such amount so retained shall not, in any event, exceed ten percent (10%) of
estimated Direct Cost payments due from Tenant for such calendar year through
the date of expiration or earlier termination of this Lease and any amounts so
retained and not applied to such reconciliation shall be returned to Tenant
within thirty (30) days after Landlord’s delivery of the Statement for such
calendar year), (ii) any and all amounts reasonably estimated by Landlord to
cover the anticipated costs to be incurred by Landlord to remove any signage
provided to Tenant under this Lease, to remove cabling and other items required
to be removed by Tenant under Section 29(b) below and to repair any damage
caused by such removal (in which case any excess amount so retained by Landlord
shall be returned to Tenant within thirty (30) days after such removal and
repair), and (iii) any and all amounts permitted by law or this Article 4.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code and all other provisions of law, now or hereafter in effect, which provide
that Landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
Tenant or to clean the Premises, it being agreed that Landlord may, in addition,
claim those sums specified in this Article 4, all of Landlord’s damages under
this Lease and California law including, but not limited to, any damages
accruing upon termination of this Lease under Section 1951.2 of the California
Civil Code above and/or those sums reasonably necessary to compensate Landlord
for any other loss or damage, foreseeable or unforeseeable, caused by the acts
or omissions of Tenant or any officer, employee, agent, contractor or invitee of
Tenant.

(b) Reduction of Security Deposit. Notwithstanding anything to the contrary
contained in this Article 4, in the event that Tenant, at the expiration of the
twelfth (12th), eighteenth (18th), twenty-fourth (24th), thirtieth (30th) and
thirty-sixth (36th) full months of the initial Lease Term, is not in default of
any of its obligations under this Lease, Landlord shall reduce the amount of the
Security Deposit by the amount of the monthly Basic Rental due and payable to
Landlord for the thirteenth (13th), nineteenth (19th), twenty-fifth (25th),
thirty-first (31st) and thirty-seventh (37th) respective full months of the
initial Lease Term and Landlord shall apply such amounts against Tenant’s
monthly Basic Rental obligation for the thirteenth (13th), nineteenth (19th),
twenty-fifth (25th), thirty-first (31st) and thirty-seventh (37th) respective
months of the initial Lease Term.

ARTICLE 5

HOLDING OVER

Should Tenant, without Landlord’s written consent, hold over after termination
of this Lease, Tenant shall become a tenant at sufferance upon each and all of
the terms herein provided as may be applicable to such a tenancy and any such
holding over shall not constitute an extension of this Lease. During such
holding over, Tenant shall pay in advance, monthly, Basic

 

-7-



--------------------------------------------------------------------------------

Rental at a rate equal to one hundred fifty percent (150%) of the rate in effect
for the last month of the Term of this Lease, in addition to, and not in lieu
of, all other payments required to be made by Tenant hereunder including but not
limited to Tenant’s Proportionate Share of any increase in Direct Costs. Nothing
contained in this Article 5 shall be construed as consent by Landlord to any
holding over of the Premises by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or earlier termination of the Term.
If Tenant fails to surrender the Premises upon the expiration or termination of
this Lease, Tenant agrees to indemnify, defend and hold Landlord harmless from
all costs, loss, expense or liability, including without limitation, claims made
by any succeeding tenant and real estate brokers claims and attorney’s fees and
costs.

ARTICLE 6

OTHER TAXES

Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises. In the event any or all of Tenant’s trade
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with property of Landlord, or if the cost or value of any leasehold
improvements in the Premises exceeds the cost or value of a Project-standard
buildout as determined by Landlord and, as a result, real property taxes for the
Project are increased, Tenant shall pay to Landlord, within ten (10) days after
delivery to Tenant by Landlord of a written statement setting forth such amount,
the amount of such taxes applicable to Tenant’s property or above-standard
improvements. Tenant shall assume and pay to Landlord at the time Basic Rental
next becomes due (or if assessed after the expiration of the Term, then within
ten (10) days), any excise, sales, use, rent, occupancy, garage, parking, gross
receipts or other taxes (other than net income taxes) which may be assessed
against or levied upon Landlord on account of letting of the Premises or the
payment of Basic Rental or any other sums due or payable hereunder, and which
Landlord may be required to pay or collect under any law now in effect or
hereafter enacted. In addition to Tenant’s obligation pursuant to the
immediately preceding sentence, Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before delinquency.
Notwithstanding anything to the contrary contained herein, any sums payable by
Tenant under this Article 6 shall not be included in the computation of “Tax
Costs.”

ARTICLE 7

USE

Tenant shall use and occupy the Premises only for the use set forth in Article
1.F. of the Basic Lease Provisions and shall not use or occupy the Premises or
permit the same to be used or occupied for any other purpose without the prior
written consent of Landlord, which consent may be given or withheld in
Landlord’s sole and absolute discretion, and Tenant agrees that it will use the
Premises in such a manner so as not to unreasonably interfere with or infringe
upon the rights of other tenants or occupants in the Project. Tenant shall, at
its sole cost and expense, promptly comply with all laws, statutes, ordinances,
governmental regulations or requirements now in force or which may hereafter be
in force relating to or affecting (i) the condition, use or occupancy of the
Premises or the Project (excluding structural changes to the Project not related
to Tenant’s particular use of the Premises), and (ii) improvements installed or
constructed in the Premises by or for the benefit of Tenant. Tenant shall not
permit occupancy of the Premises that exceeds any governmental regulations or
requirements. Tenant shall not do or permit to be done anything which would
invalidate or increase the cost of any fire and extended coverage insurance
policy covering the Project and/or the property located therein and Tenant shall
comply with all rules, orders, regulations and requirements of any organization
which sets out standards, requirements or recommendations commonly referred to
by major fire insurance underwriters, provided Tenant shall not be required to
make any alterations to the Premises in connection therewith unless such
standards or requirements are imposed due to Tenant’s particular use of the
Premises, and Tenant shall promptly upon demand reimburse Landlord for any
additional premium charges for any such insurance policy assessed or increased
by reason of Tenant’s

 

-8-



--------------------------------------------------------------------------------

failure to comply with the provisions of this Article. Tenant agrees not to keep
any trash, garbage, waste or other refuse on the Premises except in sanitary
containers and agrees to regularly and frequently remove same from the Premises.
Tenant shall keep all containers or other equipment used for storage of such
materials in a clean and sanitary condition. Tenant shall keep the sewage
disposal system free of all obstructions and in good operating condition. If the
volume of Tenant’s trash becomes excessive in Landlord’s judgment, Landlord
shall have the right to charge Tenant for additional trash disposal services
and/or to require that Tenant contract directly for additional trash disposal
services at Tenant’s sole cost and expense. Tenant shall, at its own cost,
retain a licensed, bonded professional pest and sanitation control service to
perform inspections of the Premises not less frequently than once every thirty
(30) days for the purpose of eliminating infestation by and controlling the
presence of insects, rodents and vermin and shall promptly cause any corrective
or extermination work recommended by such service to be performed. Such work
shall be performed pursuant to a written contract, a copy of which shall be
delivered to Landlord by Tenant upon request.

ARTICLE 8

CONDITION OF PREMISES

Promptly after the date of full execution and delivery of this Lease, Landlord
shall, at Landlord’s sole cost and expense, cause the following work
(“Landlord’s Work”) to be performed in the Premises using Project-standard
materials and finishes only: (i) repaint all painted walls, (ii) clean all
carpeted areas in the Premises, (iii) extend one (1) wall and install double
doors to divide the lab area, all at a location reasonably designated by
Landlord, and (iv) replace all broken or stained ceiling tiles and repair or
replace blinds that are not in good working order. Landlord agrees to deliver
possession of the Premises to Tenant in broom-clean condition. Landlord shall,
if Tenant provides Landlord with a written request no later than June 30, 2006,
replace the existing carpeting in the Premises with new Building-standard
carpeting (“Landlord’s Special Work”) provided that Tenant reimburse Landlord,
within ten (10) days of Landlord’s presentation of an invoice to Tenant, for
(1) all costs incurred by Landlord to move Tenant’s furniture in connection with
Landlord’s Special Work, and (ii) the carpet cleaning costs previously incurred
by Landlord described above; provided, however, that in no event shall Landlord
be responsible for moving Tenant’s files and other personal property unless the
same are boxed (with protective packaging). Tenant agrees to use its best
efforts to cooperate with Landlord in Landlord’s performance of Landlord’s
Special Work and to not interfere with Landlord’s performance of Landlord’s
Special Work. Tenant hereby acknowledges that Landlord’s performance of
Landlord’s Special Work shall not be deemed a constructive eviction of Tenant,
nor shall Tenant be entitled to any abatement of Rent in connection therewith.
If there shall be a delay or there are delays in the substantial completion of
the Landlord’s Work in the Premises as a result of any acts or omissions of
Tenant, or its agents, or employees then, notwithstanding anything to the
contrary set forth in this Lease and regardless of the actual date of the
substantial completion of the Landlord’s Work in the Premises, the date of
substantial completion thereof shall be deemed to be the date that substantial
completion would have occurred if no Tenant delay or delays, as set forth above,
had occurred. Except as provided in this Article 8, Tenant hereby agrees that
the Premises shall be taken “as is”, “with all faults”, “without any
representations or warranties”, and Tenant hereby agrees and warrants that it
has investigated and inspected the condition of the Premises and the suitability
of same for Tenant’s purposes, and Tenant does hereby waive and disclaim any
objection to, cause of action based upon, or claim that its obligations
hereunder should be reduced or limited because of the condition of the Premises
or the Project or the suitability of same for Tenant’s purposes. Tenant
acknowledges that neither Landlord nor any agent nor any employee of Landlord
has made any representations or warranty with respect to the Premises or the
Project or with respect to the suitability of either for the conduct of Tenant’s
business and Tenant expressly warrants and represents that Tenant has relied
solely on its own investigation and inspection of the Premises and the Project
in its decision to enter into this Lease and let the Premises in the
above-described condition. The existing leasehold improvements in the Premises
as of the date of this Lease, together with Landlord’s Work pursuant to the
first sentence of this Article 8, may be collectively referred to herein as the
“Tenant Improvements.” The taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Project were at such time in
satisfactory condition. Tenant hereby waives subsection 1 of Section 1932 and
Sections 1941 and 1942 of the Civil Code of California or any successor
provision of law.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 9

REPAIRS AND ALTERATIONS

(a) Landlord’s Obligation. Landlord shall maintain the structural portions of
the Project including the foundation, floor/ceiling slabs, roof (with the roof
membrane being Tenant’s responsibility), curtain wall, exterior glass, columns,
beams, shafts, stairs, stairwells and common areas. Additionally, as part of
Operating Costs, Landlord shall take the necessary steps to comply with what
Landlord reasonably believes are the requirements of the ADA in effect as of the
date of this Lease as it pertains to the exterior of the building, subject to
Section 3(c)(ii) above.

(b) Tenant’s Obligation. Except as expressly provided as Landlord’s obligation
in this Article 9, Tenant shall keep the Premises and all systems therein in
good condition and repair; provided, however, that during the first (1st) twelve
(12) months of the Lease Term, Landlord shall be responsible for the
maintenance, repair and replacement of the heating, ventilating and
air-conditioning system serving the Premises (“HVAC”) (so long as such repair or
replacement is not necessitated by Tenant’s negligence or misconduct (in which
case Tenant shall be responsible for the same)). After such twelve (12) month
period, Tenant shall be responsible for the maintenance, repair and replacement
of the HVAC system at its sole cost and expense pursuant to maintenance/repair
contracts reasonably approved by Landlord. All damage or injury to the Premises
or the Project resulting from the act or negligence of Tenant, its employees,
agents or visitors, guests, invitees or licensees, or by the use of the
Premises, shall be promptly repaired by Tenant at its sole cost and expense, to
the satisfaction of Landlord; provided, however, that for damage to the Project
as a result of casualty or for any repairs that may impact the mechanical,
electrical, plumbing, heating, ventilation or air-conditioning systems of the
Project, Landlord shall have the right (but not the obligation) to select the
contractor and oversee all such repairs. Landlord may make any repairs which are
not promptly made by Tenant after Tenant’s receipt of written notice and the
reasonable opportunity of Tenant to make said repair within thirty (30) days
from receipt of said written notice or such sooner period in cases of emergency,
and charge Tenant for the cost thereof, which cost shall be paid by Tenant, as
additional rent, within ten (10) days from invoice from Landlord. Tenant shall
be responsible for the design and function of all improvements in the Premises,
whether or not installed by Landlord at Tenant’s request. Except as otherwise
provided in Section 9(f) below, Tenant waives all rights to make repairs at the
expense of Landlord, or to deduct the cost thereof from the rent.

(c) Alterations. Tenant shall make no alterations, installations, changes or
additions in or to the Premises or the Project (collectively, “Alterations”)
without Landlord’s prior written consent. Any Alterations approved by Landlord
must be performed in accordance with the terms hereof, using only contractors
approved by Landlord in writing and upon the approval by Landlord in writing of
fully detailed and dimensioned plans and specifications pertaining to the
Alterations in question, to be prepared and submitted by Tenant at its sole cost
and expense, with Landlord’s approval of the contractors and the plans and
specifications not to be unreasonably withheld, conditioned or delayed. Tenant
shall at its sole cost and expense obtain all necessary approvals and permits
pertaining to any Alterations approved by Landlord. Tenant shall cause all
Alterations to be performed in a good and workmanlike manner, in conformance
with all applicable federal, state, county and municipal laws, rules and
regulations, pursuant to a valid building permit, and in conformance with
Landlord’s construction rules and regulations. Tenant hereby agrees to
indemnify, defend, and hold Landlord free and harmless from all liens and claims
of lien, and all other liability, claims and demands arising out of any work
done or material supplied to the Premises by or at the request of Tenant in
connection with any Alterations.

(d) Insurance; Liens. Prior to the commencement of any Alterations, Tenant shall
provide Landlord with evidence that Tenant carries “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood that all such Alterations shall be insured by Tenant pursuant
to Article 14 of this Lease immediately upon completion thereof. In addition,
Landlord may, in its discretion, require for Alterations made by any party other
than the Original Tenant or an Affiliate Assignee (hereinafter defined) and
costing in excess of One Hundred Thousand Dollars ($100,000.00), the obtainment
by such party of a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien free
completion of such Alterations and naming Landlord as a co-obligee.

 

-10-



--------------------------------------------------------------------------------

(e) Costs and Fees; Removal. If permitted Alterations are made, they shall be
made at Tenant’s sole cost and expense and shall be and become the property of
Landlord, except that Landlord may, by written notice to Tenant which shall be
given at the time Landlord reviews and approves the plans and specifications for
any such Alteration, require Tenant at Tenant’s expense to remove all
partitions, counters, railings, cabling, and other Alterations installed by
Tenant, and to repair any damage to the Premises and the Project caused by such
removal. Any and all costs attributable to or related to the applicable building
codes of the city in which the Project is located (or any other authority having
jurisdiction over the Project) arising from Tenants plans, specifications,
improvements, Alterations or otherwise shall be paid by Tenant at its sole cost
and expense. With regard to repairs, Alterations or any other work arising from
or related to this Article 9 requiring a building permit, Landlord shall be
entitled to receive an administrative/coordination fee (which fee shall vary
depending upon whether or not Tenant orders the work directly from Landlord)
sufficient to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord’s involvement with such work, not
to exceed One Thousand Five Hundred Dollars ($1,500.00).

(f) Tenant’s Right to Make Repairs. Notwithstanding any provision set forth in
this Article 9 to the contrary, if Tenant provides written notice to Landlord of
an event or circumstance which requires the action of Landlord with respect to
repair and/or maintenance of the Premises only (and not any other portion of the
Project), and Landlord fails to provide such action within a reasonable period
of time, given the circumstances, after the receipt of such notice, but in no
event earlier than thirty (30) days after Landlord’s receipt of such notice,
then Tenant may proceed to take the required action upon delivery of an
additional ten (10) business days notice to Landlord specifying that Tenant is
taking such required action, and if such action was required under the terms of
the Lease to be taken by Landlord and was not taken by Landlord within such ten
(10) day period, then Tenant shall be entitled to prompt reimbursement by
Landlord of Tenant’s actual reasonable costs in taking such action. In the event
Tenant takes such action, and such work will affect the Project systems or the
structural integrity of the Project, Tenant shall use only those contractors
used by Landlord in the Project for work on such Project systems or structure
unless such contractors are unwilling or unable to perform, or timely perform,
such work, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in comparable
first-class buildings and who is reasonably approved by Landlord in writing.
Further, if Landlord does not deliver a detailed written objection to Tenant,
within thirty (30) days after receipt of an invoice by Tenant of its costs of
taking action which Tenant claims should have been taken by Landlord, and if
such invoice from Tenant sets forth a reasonably particularized breakdown of its
costs and expenses in connection with taking such action on behalf of Landlord,
then Tenant shall be entitled to deduct from Basic Rental payable by Tenant
under this Lease, the amount set forth in such invoice. If, however, Landlord
delivers to Tenant within thirty (30) days after receipt of Tenant’s invoice, a
written objection to the payment of such invoice, setting forth with reasonable
particularity Landlord’s reasons for its claim that such action did not have to
be taken by Landlord pursuant to the terms of this Lease or that the charges are
excessive (in which case Landlord shall pay the amount it contends is not
excessive), then Tenant shall not be entitled to such deduction from rent, but
as Tenant’s sole remedy, Tenant may proceed to claim a default by Landlord under
this Lease, provided that under no circumstances shall Tenant be allowed to
terminate this Lease based upon such default by Landlord.

ARTICLE 10

LIENS

Tenant shall keep the Premises and the Project free from any mechanics’ liens,
vendors liens or any other liens arising out of any work performed, materials
furnished or obligations incurred by Tenant, and Tenant agrees to defend,
indemnify and hold Landlord harmless from and against any such lien or claim or
action thereon, together with costs of suit and reasonable attorneys’ fees and
costs incurred by Landlord in connection with any such claim or action. Before
commencing any work of alteration, addition or improvement to the Premises,
Tenant shall give Landlord at least ten (10) business days’ written notice of
the proposed commencement of such work (to afford Landlord an opportunity to
post appropriate notices of

 

-11-



--------------------------------------------------------------------------------

non-responsibility). In the event that there shall be recorded against the
Premises or the Project or the property of which the Premises is a part any
claim or lien arising out of any such work performed, materials furnished or
obligations incurred by Tenant and such claim or lien shall not be removed or
discharged within ten (10) days of filing, Landlord shall have the right but not
the obligation to pay and discharge said lien without regard to whether such
lien shall be lawful or correct, or to require that Tenant promptly deposit with
Landlord in cash, lawful money of the United States, one hundred fifty percent
(150%) of the amount of such claim, which sum may be retained by Landlord until
such claim shall have been removed of record or until judgment shall have been
rendered on such claim and such judgment shall have become final, at which time
Landlord shall have the right to apply such deposit in discharge of the judgment
on said claim and any costs, including attorneys’ fees and costs incurred by
Landlord, and shall remit the balance thereof to Tenant.

ARTICLE 11

PROJECT SERVICES

(a) Basic Services. Landlord shall provide the existing equipment servicing the
Premises in its “as is” condition in order to provide electric current, heat and
air-conditioning therein. Landlord and Tenant hereby acknowledge that an
independent heating, ventilation and air-conditioning system (“HVAC System”)
will service the Premises. Subject to Section 9(b), Tenant shall be responsible
for the maintenance and repair of the HVAC System and shall, at Tenant’s sole
cost and expense, maintain a service and maintenance contract for such HVAC
System with a contractor reasonably approved by Landlord, which contractor shall
perform all maintenance and repairs on the HVAC System as reasonably determined
by Landlord to be necessary. The electricity furnished to the Premises, as well
as other utilities, shall be separately metered upon delivery of the Premises to
Tenant, provided Tenant shall contract with, and make payments directly to, the
entity providing such electricity, as well as any other entity providing other
utilities to the Premises. Tenant shall be responsible for retaining a bonded
janitorial contractor, which contractor shall be reasonably approved by
Landlord, and Tenant hereby acknowledges that Landlord shall have no obligation
whatsoever to provide janitorial service to the Premises. Tenant shall comply
with all rules and regulations which Landlord may reasonably establish for the
proper functioning and protection of any common systems of the Project. Landlord
shall not be liable for, and there shall be no rent abatement as a result of,
any stoppage, reduction or interruption of any such services caused by
governmental rules, regulations or ordinances, riot, strike, labor disputes,
breakdowns, accidents, necessary repairs or other cause. Except as specifically
provided in this Article 11, Tenant agrees to pay for all utilities and other
services utilized by Tenant and any additional building services furnished to
Tenant which are not uniformly furnished to all tenants of the Project at the
rate generally charged by Landlord to tenants of the Project for such utilities
or services.

(b) HVAC Balance. If any lights, machines or equipment (including but not
limited to computers and computer systems and appurtenances) are used by Tenant
in the Premises which materially affect the temperature otherwise maintained by
the air conditioning system and generate substantially more heat in the Premises
than (i) may be accommodated by the system and (ii) is generated by similar
tenants, Tenant shall be responsible for installing, at Tenant’s sole cost and
expense, any machinery and equipment reasonably necessary to restore temperature
balance, including but not limited to modifications to the standard air
conditioning equipment.

(c) Telecommunications. Upon request from Tenant from time to time, Landlord
will provide Tenant with a listing of telecommunications and media service
providers serving the Project, and Tenant shall have the right to contract
directly with the providers of its choice. If Tenant wishes to contract with or
obtain service from any provider which does not currently serve the Project or
wishes to obtain from an existing carrier services which will require the
installation of additional equipment, such provider must, prior to providing
service, enter into a written agreement with Landlord setting forth reasonable
terms and conditions of the access to be granted to such provider. In
considering the installation of any new or additional telecommunications cabling
or equipment at the Project, Landlord will consider all relevant factors in a
reasonable and non-discriminatory manner, including, without limitation, the
existing availability of services at the Project, the impact of the proposed
installations upon the Project and its operations and the available space and
capacity for the proposed installations. Landlord may also consider whether the
proposed service may result in interference with or interruption of

 

-12-



--------------------------------------------------------------------------------

other services at the Project or the business operations of other tenants or
occupants of the Project. In no event shall Landlord be obligated to incur any
costs or liabilities in connection with the installation or delivery of
telecommunication services or facilities at the Project. All such installations
shall be subject to Landlord’s prior approval and shall be performed in
accordance with the terms of Article 9, provided Landlord shall not unreasonably
withhold, condition or delay its approval. If Landlord approves the proposed
installations in accordance with the foregoing, Landlord will deliver its
standard form agreement upon request and will use commercially reasonable
efforts to promptly enter into an agreement on reasonable and non-discriminatory
terms with a qualified, licensed and reputable carrier confirming the terms of
installation and operation of telecommunications equipment consistent with the
foregoing.

(d) Sole Electrical Representative. Tenant agrees that Landlord shall be the
sole and exclusive representative with respect to, and shall maintain exclusive
control over, the reception, utilization and distribution of electrical power,
regardless of point or means of origin, use or generation.

(e) Twenty-Four Hour Access. Subject to Landlord’s security requirements,
repairs made by Landlord to the Project (where the Project is inaccessible due
to lifesafety issues or where access is otherwise not feasible given the nature
of the repairs) and Articles 16, 18 and 27 below, Tenant shall have access to
the Premises twenty-four (24) hours per day, seven (7) days per week throughout
the Term.

(f) Rent Abatement. An “Abatement Event” shall be defined as an event that
prevents Tenant from using the Premises or any portion thereof, as a result of
any failure to provide services or access to the Premises, where (i) Tenant does
not actually use the Premises or such portion thereof, and (ii) such event is
caused by the gross negligence or willful misconduct of Landlord. Tenant shall
give Landlord notice (“Abatement Notice”) of any such Abatement Event, and if
such Abatement Event continues beyond the “Eligibility Period” (as that term is
defined below), then the Basic Rental and Tenant’s Proportionate Share of Direct
Costs and Tenant’s obligation to pay for parking shall be abated entirely or
reduced, as the case may be, after expiration of the Eligibility Period for such
time that Tenant continues to be so prevented from using, and does not use, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Basic Rental and Tenant’s Proportionate
Share of Direct Costs and Tenant’s obligation to pay for parking for the entire
Premises shall be abated entirely for such time as Tenant continues to be so
prevented from using, and does not use, the Premises. If, however, Tenant
reoccupies any portion of the Premises during such period, the Basic Rental and
Tenant’s Proportionate Share of Direct Costs and Tenant’s obligation to pay for
parking allocable to such reoccupied portion, based on the proportion that the
rentable area of such reoccupied portion of the Premises bears to the total
rentable area of the Premises, shall be payable by Tenant from the date Tenant
reoccupies such portion of the Premises. The term “Eligibility Period” shall
mean a period of five (5) consecutive business days after Landlord’s receipt of
any Abatement Notice(s). Such right to abate Basic Rental and Tenant’s
Proportionate Share of Direct Costs and Tenant’s obligation to pay for parking
shall be Tenant’s sole and exclusive remedy at law or in equity for an Abatement
Event.

ARTICLE 12

RIGHTS OF LANDLORD

(a) Right of Entry. Landlord and its agents shall have the right to enter the
Premises upon at least 48 hours’ advance notice, except in the case of an
emergency, provided Landlord is accompanied by a Tenant representative (so long
as such representative is available at the time of Landlord’s intended entry),
for the purpose of examining or inspecting the Premises, serving or posting and
keeping posted thereon notices as provided by law, or which Landlord deems
necessary for the protection of Landlord or the Premises, showing the same to
prospective

 

-13-



--------------------------------------------------------------------------------

tenants, lenders or purchasers of the Project, in the case of an emergency, and
for making such alterations, repairs, improvements or additions to the Premises
or to the Project as Landlord may deem necessary or desirable. If Tenant shall
not be personally present to open and permit an entry into the Premises at any
time when such an entry by Landlord is necessary or permitted hereunder,
Landlord may enter by means of a master key or may forcibly enter if necessary,
in each event without liability to Tenant and without affecting this Lease,
except to the extent of Landlord’s negligence or intentional misconduct. Except
in cases of emergency, Landlord’s access to the Premises pursuant to this
Article 12 shall be during normal business hours.

(b) Maintenance Work. Landlord reserves the right from time to time, but subject
to payment by and/or reimbursement from Tenant as an Operating Cost: (i) to
install, use, maintain, repair, replace, relocate and control for service to the
Premises and/or other parts of the Project pipes, ducts, conduits, wires,
cabling, appurtenant fixtures, equipment spaces and mechanical systems, wherever
located in the Premises or the Project, (ii) to alter, close or relocate any
facility in the Premises or the common areas or otherwise conduct any of the
above activities for the purpose of complying with a general plan for fire/life
safety for the Project or other necessary purpose, and (iii) to comply with any
federal, state or local law, rule or order. Landlord shall attempt to perform
any such work with the least inconvenience to Tenant as is reasonably
practicable, but in no event shall Tenant be permitted to withhold or reduce
Basic Rental or other charges due hereunder as a result of same, make any claim
for constructive eviction or otherwise make any claim against Landlord for
interruption or interference with Tenant’s business and/or operations.

ARTICLE 13

INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

(a) Indemnity. Tenant shall indemnify, defend and hold Landlord, its
subsidiaries, partners, affiliates and their respective officers, directors,
employees and contractors (collectively, “Landlord Parties”) harmless from any
and all claims arising from Tenant’s use of the Premises or the Project
(including, without limitation, Tenant’s signage) or from the conduct of its
business or from any activity, work or thing which may be permitted or suffered
by Tenant in or about the Premises or the Project and shall further indemnify,
defend and hold Landlord and the Landlord Parties harmless from and against any
and all claims arising from any breach or default in the performance of any
obligation on Tenant’s part to be performed under this Lease or arising from any
negligence or willful misconduct of Tenant or any of its agents, contractors,
employees or business invitees in or about the Project and from any and all
costs, attorneys’ fees and costs, expenses and liabilities incurred in the
defense of any claim or any action or proceeding brought thereon, including
negotiations in connection therewith. However, notwithstanding the foregoing,
Tenant shall not be required to indemnify and/or hold Landlord harmless from any
loss, cost, liability, damage or expense, including, but not limited to,
penalties, fines, attorneys’ fees or costs (collectively, “Claims”), to any
person, property or entity to the extent resulting from the negligence or
willful misconduct of Landlord or its agents, contractors, or employees (except
for damage to the Improvements and Tenant’s personal property, fixtures,
furniture and equipment in the Premises in which case Tenant shall be
responsible to the extent Tenant is required to obtain the requisite insurance
coverage pursuant to this Lease). Landlord hereby indemnifies Tenant and holds
Tenant harmless from any Claims to the extent resulting from the negligence or
willful misconduct of Landlord or its agents, contractors or employees;
provided, however, that because Landlord maintains insurance on the Project and
Tenant compensates Landlord for such insurance as part of Tenant’s Proportionate
Share of Direct Costs and because of the existence of waivers of subrogation set
forth in Article 14 of this Lease, Landlord hereby indemnifies and holds Tenant
harmless from any Claims to any property outside of the Premises to the extent
such Claim is covered by such insurance, even if resulting from the negligent
acts, omissions, or willful misconduct of Tenant or those of its agents,
contractors, or employees. Similarly, since Tenant must carry insurance pursuant
to Article 14 to cover its personal property within the Premises and the
Improvements, Tenant hereby indemnifies and holds Landlord harmless from any
Claim to any property within the Premises, to the extent such Claim is covered
by such insurance, even if resulting from the negligent acts, omissions or
willful misconduct of Landlord or those of its agents, contractors, or
employees. Tenant hereby assumes all risk of damage to property or injury to
persons in or about the Premises from any cause, and Tenant hereby waives all
claims in respect thereof

 

-14-



--------------------------------------------------------------------------------

against Landlord and the Landlord Parties, excepting to the extent the damage is
caused by the gross negligence or willful misconduct of Landlord or the Landlord
Parties.

(b) Exemption of Landlord from Liability. Landlord and the Landlord Parties
shall not be liable for injury to Tenant’s business, or loss of income
therefrom, however occurring (including, without limitation, from any failure or
interruption of services or utilities or as a result of Landlord’s negligence),
or, except in connection with damage or injury resulting from the gross
negligence or willful misconduct of Landlord or the Landlord Parties, for damage
that may be sustained by the person, goods, wares, merchandise or property of
Tenant, its employees, invitees, customers, agents, or contractors, or any other
person in, on or about the Premises directly or indirectly caused by or
resulting from any cause whatsoever, including, but not limited to, fire, steam,
electricity, gas, water, or rain which may leak or flow from or into any part of
the Premises, or from the breakage, leakage, obstruction or other defects of the
pipes, sprinklers, wires, appliances, plumbing, air conditioning, light
fixtures, or mechanical or electrical systems or from intrabuilding cabling or
wiring, whether such damage or injury results from conditions arising upon the
Premises or upon other portions of the Project or from other sources or places
and regardless of whether the cause of such damage or injury or the means or
repairing the same is inaccessible to Tenant. Landlord and the Landlord Parties
shall not be liable to Tenant for any damages arising from any willful or
negligent action or inaction of any other tenant of the Project.

(c) Security. Tenant acknowledges that Landlord’s election whether or not to
provide any type of mechanical surveillance or security personnel whatsoever in
the Project is solely within Landlord’s discretion; Landlord and the Landlord
Parties shall have no liability in connection with the provision, or lack, of
such services and Tenant hereby agrees to hold Landlord and the Landlord Parties
harmless with regard to any such potential claim. Landlord and the Landlord
Parties shall not be liable for losses due to theft, vandalism, or like causes.

ARTICLE 14

INSURANCE

(a) Tenant’s Insurance. Tenant, shall at all times during the Term of this Lease
(or if applicable, during the Early Entry Period), and at its own cost and
expense, procure and continue in force the following insurance coverage:
(i) Commercial General Liability Insurance, written on an occurrence basis, with
a combined single limit for bodily injury and property damages of not less than
Two Million Dollars ($2,000,000) per occurrence and Three Million Dollars
($3,000,000) in the annual aggregate, including products liability coverage if
applicable, owners and contractors protective coverage, blanket contractual
coverage including both oral and written contracts, and personal injury
coverage, covering the insuring provisions of this Lease and the performance of
Tenant of the indemnity and exemption of Landlord from liability agreements set
forth in Article 13 hereof; (ii) a policy of standard fire, extended coverage
and special extended coverage insurance (all risks), including a vandalism and
malicious mischief endorsement, sprinkler leakage coverage and earthquake
sprinkler leakage where sprinklers are provided in an amount equal to the full
replacement value new without deduction for depreciation of all (A) Tenant
Improvements, Alterations, fixtures and other improvements in the Premises,
including but not limited to all mechanical, plumbing, heating, ventilating, air
conditioning, electrical, telecommunication and other equipment, systems and
facilities, and (B) trade fixtures, furniture, equipment and other personal
property installed by or at the expense of Tenant; (iii) Worker’s Compensation
coverage as required by law; and (iv) business interruption, loss of income and
extra expense insurance covering any failure or interruption of Tenant’s
business equipment (including, without limitation, telecommunications equipment)
and covering all other perils, failures or interruptions sufficient to cover a
period of interruption of not less than twelve (12) months. Tenant shall carry
and maintain during the entire Term (including any option periods, if
applicable), at Tenant’s sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 14 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
required by Landlord.

(b) Form of Policies. The aforementioned minimum limits of policies and Tenant’s
procurement and maintenance thereof shall in no event limit the liability of
Tenant hereunder. The Commercial General Liability Insurance policy shall name
Landlord, the Landlord Parties,

 

-15-



--------------------------------------------------------------------------------

Landlord’s property manager, Landlord’s lender(s) and such other persons or
firms having an interest in the Project, as additional insureds’ with an
appropriate endorsement to the policy(s). All such insurance policies carried by
Tenant shall be with companies having a rating of not less than A-VIII in Best’s
Insurance Guide. Tenant shall furnish to Landlord, from the insurance companies,
or cause the insurance companies to furnish, certificates of coverage. No such
policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after ten (10) days prior written notice to
Landlord by the insurer. All such policies shall be endorsed to agree that
Tenant’s policy is primary and that any insurance carried by Landlord is excess
and not contributing with any Tenant insurance requirement hereunder. Tenant
shall, at least ten (10) days prior to the expiration of such policies, furnish
Landlord with renewals or binders. Tenant agrees that if Tenant does not take
out and maintain such insurance or furnish Landlord with renewals or binders in
a timely manner, Landlord may (but shall not be required to) procure said
insurance on Tenant’s behalf and charge Tenant the cost thereof, which amount
shall be payable by Tenant upon demand with interest (at the rate set forth in
Section 20(e) below) from the date such sums are expended. Tenant shall have the
right to provide such insurance coverage pursuant to blanket policies obtained
by Tenant, provided such blanket policies expressly afford coverage to the
Premises and to Tenant as required by this Lease.

(c) Landlord’s Insurance. Landlord may, as a cost to be included in Operating
Costs, procure and maintain at all times during the Term of this Lease, a policy
or policies of insurance covering loss or damage to the Project in the amount of
the full replacement costs without deduction for depreciation thereof, providing
protection against all perils included within the classification of fire and
extended coverage, vandalism coverage and malicious mischief, sprinkler leakage,
water damage, and special extended coverage on building. Additionally, Landlord
may carry: (i) Bodily Injury and Property Damage Liability Insurance and/or
Excess Liability Coverage Insurance; and (ii) Earthquake and/or Flood Damage
Insurance; and (iii) Rental Income Insurance; and (iv) any other forms of
insurance Landlord may deem appropriate or any lender may require. The costs of
all insurance carried by Landlord shall be included in Operating Costs. If
Landlord elects (in its sole discretion) to maintain a self-insurance program,
then the same shall generally be in keeping with comparable self-insurance
programs implemented by landlords of projects comparable to the Project in the
general vicinity of the Project.

(d) Waiver of Subrogation. Landlord and Tenant each agree to require their
respective insurers issuing the insurance described in Sections 14(a)(ii),
14(a)(iv) and the first sentence of Section 14(c), waive any rights of
subrogation that such companies may have against the other party. Tenant hereby
waives any right that Tenant may have against Landlord and Landlord hereby
waives any right that Landlord may have against Tenant as a result of any loss
or damage to the extent such loss or damage is insurable under such policies.

(e) Compliance with Law. Tenant agrees that it will not, at any time, during the
Term of this Lease, carry any stock of goods or do anything in or about the
Premises that will in any way tend to increase the insurance rates upon the
Project. Tenant agrees to pay Landlord forthwith upon demand the amount of any
increase in premiums for insurance that may be carried during the Term of this
Lease, or the amount of insurance to be carried by Landlord on the Project
resulting from the foregoing, or from Tenant doing any act in or about the
Premises that does so increase the insurance rates, whether or not Landlord
shall have consented to such act on the part of Tenant. If Tenant installs upon
the Premises any electrical equipment which causes an overload of electrical
lines of the Premises, Tenant shall at its own cost and expense in accordance
with all other Lease provisions (specifically including, but not limited to, the
provisions of Article 9, 10 and 11 hereof), make whatever changes are necessary
to comply with all insurance requirements of the insurance underwriters and any
governmental authority having jurisdiction thereover, but nothing herein
contained shall be deemed to constitute Landlord’s consent to such overloading.
Tenant shall, at its own expense, comply with all requirements of the insurance
authority having jurisdiction over the Project necessary for the maintenance of
reasonable fire and extended coverage insurance for the Premises, including
without limitation, the installation of fire extinguishers or an automatic dry
chemical extinguishing system.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 15

ASSIGNMENT AND SUBLETTING

Tenant shall have no power to, either voluntarily, involuntarily, by operation
of law or otherwise, sell, assign, transfer or hypothecate this Lease, or sublet
the Premises or any part thereof, or permit the Premises or any part thereof to
be used or occupied by anyone other than Tenant or Tenant’s employees without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld. Subject to the terms of this Article 15, if Tenant is a corporation,
unincorporated association, partnership or limited liability company, the sale,
assignment, transfer or hypothecation of any class of stock or other ownership
interest in such corporation, association, partnership or limited liability
company in excess of twenty-five percent (25%) in the aggregate shall be deemed
a “Transfer” within the meaning and provisions of this Article 15. Tenant may
transfer its interest pursuant to this Lease only upon the following express
conditions, which conditions are agreed by Landlord and Tenant to be reasonable:

(a) That the proposed Transferee (as hereafter defined) shall be subject to the
prior written consent of Landlord, which consent will not be unreasonably
withheld but, without limiting the generality of the foregoing, it shall be
reasonable for Landlord to deny such consent if:

(i) The use to be made of the Premises by the proposed Transferee is (a) not
generally consistent with the character and nature of all other tenancies in the
Project, (b) a use which conflicts with any so-called “exclusive” then in favor
of another tenant of the Project or any other buildings which are in the same
complex as the Project unless such use is permitted under Article 1.F of this
Lease, or (c) a use which would be prohibited by any other portion of this Lease
(including but not limited to any Rules and Regulations then in effect provided
such Rules and Regulations do not conflict with the terms of this Lease);

(ii) The financial responsibility of the proposed Transferee is not at least
equal to those which were possessed by Tenant as of the date of execution of
this Lease;

(iii) The proposed Transferee is either a governmental agency or instrumentality
thereof;

(iv) Either the proposed Transferee or any person or entity which directly or
indirectly controls, is controlled by or is under common control with the
proposed Transferee (A) occupies space in the Project at the time of the request
for consent, or (B) is negotiating with Landlord or has negotiated with Landlord
during the six (6) month period immediately preceding the date of the proposed
Transfer, to lease space in the Project; or

(v) The rent charged by Tenant to such Transferee during the term of such
Transfer, calculated using a present value analysis, is less than the rent being
quoted by Landlord at the time of such Transfer for comparable space in the
Project for a comparable term, calculated using a present value analysis.

(b) Upon Tenant’s submission of a request for Landlord’s consent to any such
Transfer, Tenant shall pay to Landlord Landlord’s standard processing fee of One
Thousand Dollars ($1,000.00) and reasonable attorneys’ fees and costs incurred
in connection with the proposed Transfer, which attorneys’ fees and costs shall
not exceed One Thousand Five Hundred Dollars ($1,500.00);

(c) That the proposed Transferee shall execute an agreement pursuant to which it
shall agree to perform faithfully and be bound by all of the terms, covenants,
conditions, provisions and agreements of this Lease applicable to that portion
of the Premises so transferred; and

(d) That an executed duplicate original of said assignment and assumption
agreement or other transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within five (5) days after the execution thereof, and that
such transfer shall not be binding upon Landlord until the delivery thereof to
Landlord and the execution and delivery of Landlord’s consent thereto. It shall
be a condition to Landlord’s consent to any subleasing, assignment or

 

-17-



--------------------------------------------------------------------------------

other transfer of part or all of Tenant’s interest in the Premises (“Transfer”)
that (i) upon Landlord’s consent to any Transfer, Tenant shall pay and continue
to pay fifty percent (50%) of any “Transfer Premium” (defined below), received
by Tenant from the Transferee; (ii) any sublessee of part or all of Tenant’s
interest in the Premises shall agree that in the event Landlord gives such
sublessee notice that Tenant is in default under this Lease, such sublessee
shall thereafter make all sublease or other payments directly to Landlord, which
will be received by Landlord without any liability whether to honor the sublease
or otherwise (except to credit such payments against sums due under this Lease),
and any sublessee shall agree to attorn to Landlord or its successors and
assigns at their request should this Lease be terminated for any reason, except
that in no event shall Landlord or its successors or assigns be obligated to
accept such attornment; (iii) Landlord may require that Tenant not then be in
default hereunder in any respect; and (iv) Tenant or the proposed subtenant or
assignee (collectively, “Transferee”) shall agree to pay Landlord, upon demand,
as Additional Rent, a sum equal to the additional costs, if any, incurred by
Landlord for maintenance and repair as a result of any increased wear and tear
from a change in the nature of occupancy and/or use of the Premises caused by
such subletting or assignment. “Transfer Premium” shall mean all rent,
Additional Rent or other consideration payable by a Transferee in connection
with a Transfer in excess of the Basic Rental and Direct Costs payable by Tenant
under this Lease during the term of the Transfer and if such Transfer is for
less than all of the Premises, the Transfer Premium shall be calculated on a
rentable square foot basis. “Transfer Premium” shall also include, but not be
limited to, key money, bonus money or other cash consideration paid by a
transferee to Tenant in connection with such Transfer, provided brokers’ fees,
attorneys’ fees, rent concessions, tenant improvement costs and other amounts
reasonably incurred by Tenant in connection with such Transfer shall be deducted
therefrom. In no event shall Tenant be required to pay a Transfer Premium in
connection with a Permitted Transfer (hereinafter defined). Any Transfer of this
Lease which is not in compliance with the provisions of this Article 15 shall be
voidable by written notice from Landlord and shall, at the option of Landlord,
terminate this Lease. In no event shall the consent by Landlord to any Transfer
be construed as relieving Tenant or any Transferee from obtaining the express
written consent of Landlord to any further Transfer, or as releasing Tenant from
any liability or obligation hereunder whether or not then accrued and Tenant
shall continue to be fully liable therefor. No collection or acceptance of rent
by Landlord from any person other than Tenant shall be deemed a waiver of any
provision of this Article 15 or the acceptance of any Transferee hereunder, or a
release of Tenant (or of any Transferee of Tenant). Notwithstanding anything to
the contrary in this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld or delayed its consent under this Article 15
or otherwise has breached or acted unreasonably under this Article 15, their
sole remedies shall be a declaratory judgment and an injunction for the relief
sought without any monetary damages (except for attorneys’ fees), and Tenant
hereby waives all other remedies, including, without limitation, any right at
law or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable laws, on behalf of the proposed Transferee.

Notwithstanding anything to the contrary contained in this Article 15, Landlord
shall have the option, by giving written notice to Tenant within thirty
(30) days after Landlord’s receipt of a request for consent to a proposed
Transfer, to terminate this Lease as to the portion of the Premises that is the
subject of the proposed Transfer. If this Lease is so terminated with respect to
less than the entire Premises, the Basic Rental and Tenant’s Proportionate Share
shall be prorated based on the number of rentable square feet retained by Tenant
as compared to the total number of rentable square feet previously contained in
the Premises, and this Lease as so amended shall continue thereafter in full
force and effect, and upon the request of either party, the parties shall
execute written confirmation of the same. Such right of termination by Landlord
shall not apply in connection with a Permitted Transfer.

Notwithstanding anything to the contrary contained in this Article 15, an
assignment or subletting of all or a portion of the Premises to an Affiliate (as
defined below), any entity resulting from a merger or consolidation with Tenant
or any entity succeeding to the business and assets of Tenant (collectively,
“Permitted Transfers”) shall not be deemed a Transfer under this Article 15,
provided that (i) Tenant notifies Landlord of any such assignment or sublease
and promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such Affiliate, (ii) such
assignment or sublease is not a subterfuge by Tenant to avoid its obligations
under this Lease, (iii) any such Affiliate has, as of the effective date of any
such assignment or sublease a tangible net worth and net income, in the
aggregate, computed in accordance with generally accepted accounting principles
(but excluding goodwill

 

-18-



--------------------------------------------------------------------------------

as an asset), which is sufficient to meet the obligations of Tenant under this
Lease, (iv) any such assignment or sublease shall be subject to all of the terms
and provisions of this Lease, and such assignee or sublessee shall assume, in a
written document reasonably satisfactory to Landlord and delivered to Landlord
upon or prior to the effective date of such assignment or sublease, all the
obligations of Tenant under this Lease; and (v) Tenant shall remain fully liable
for all obligations to be performed by Tenant under this Lease. The term
“Affiliate” shall mean (i) any entity that is controlled by, controls or is
under common control with, Tenant or (ii) any entity that merges with, is
acquired by, or acquires Tenant through the purchase of stock or assets and
where the net worth of the surviving entity as of the date such transaction is
completed is not less than that of Tenant immediately prior to the transaction
calculated under generally accepted accounting principles. “Control,” as used in
this Article 15, shall mean the ownership, directly or indirectly, of greater
than fifty percent (50%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of greater than fifty percent
(50%) of the voting interest in, an entity. An Affiliate that is an assignee of
Original Tenant’s entire interest in this Lease pursuant to this paragraph may
be referred to herein as an “Affiliate Assignee”.

ARTICLE 16

DAMAGE OR DESTRUCTION

Within sixty (60) days after the date Landlord learns of the necessity for
repairs as a result of damage, Landlord shall notify Tenant (“Damage Repair
Estimate”) of Landlord’s estimated assessment of the period of time in which the
repairs will be completed. If the Project is damaged by fire or other insured
casualty and the insurance proceeds have been made available therefor by the
holder or holders of any mortgages or deeds of trust covering the Premises or
the Project, the damage shall be repaired by Landlord to the extent such
insurance proceeds are available therefor and provided the Damage Repair
Estimate indicates that repairs can be completed within one hundred eighty
(180) days after the necessity for repairs as a result of such damage becomes
known to Landlord, without the payment of overtime or other premiums, and until
such repairs are completed rent shall be abated in proportion to the part of the
Premises which is unusable by Tenant in the conduct of its business (but there
shall be no abatement of rent by reason of any portion of the Premises being
unusable for a period equal to one (1) day or less). However, if the damage is
due to the fault or neglect of Tenant, its employees, agents, contractors,
guests, invitees and the like, there shall be no abatement of rent, unless and
to the extent Landlord receives rental income insurance proceeds. Upon the
occurrence of any damage to the Premises, Tenant shall assign to Landlord (or to
any party designated by Landlord) all insurance proceeds payable to Tenant under
Section 14(a)(ii)(A) above; provided, however, that if the cost of repair of
improvements within the Premises by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as so assigned by
Tenant, such excess costs shall be paid by Tenant to Landlord prior to
Landlord’s repair of such damage. If, however, the Damage Repair Estimate
indicates that repairs cannot be completed within one hundred eighty (180) days
after the necessity for repairs as a result of such damage becomes known to
Landlord without the payment of overtime or other premiums, Landlord may, at its
option, either (i) make such repairs in a reasonable time and in such event this
Lease shall continue in effect and the rent shall be abated, if at all, in the
manner provided in this Article 16, or (ii) elect not to effect such repairs and
instead terminate this Lease, by notifying Tenant in writing of such termination
within sixty (60) days after Landlord learns of the necessity for repairs as a
result of damage, such notice to include a termination date giving Tenant sixty
(60) days to vacate the Premises. In addition, Landlord may elect to terminate
this Lease if the Project shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, if the damage is not fully covered,
except for deductible amounts, by Landlord’s insurance policies. However, if
Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided above, and the Damage Repair Estimate indicates
that repairs cannot be completed within one hundred eighty (180) days after
being commenced, Tenant may elect, not later than ten (10) days after Tenant’s
receipt of the Damage Repair Estimate, to terminate this Lease by written notice
to Landlord effective as of the date specified in Tenant’s notice. Finally, if
the Premises or the Project is damaged to any substantial extent during the last
twelve (12) months of the Term, then notwithstanding anything contained in this
Article 16 to the contrary, Landlord shall have the option to terminate this
Lease by giving written notice to Tenant of the exercise of such option within
sixty (60) days after Landlord learns of the necessity for repairs as the result
of such

 

-19-



--------------------------------------------------------------------------------

damage. A total destruction of the Project shall automatically terminate this
Lease. Except as provided in this Article 16, there shall be no abatement of
rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business or property arising from such damage or destruction or
the making of any repairs, alterations or improvements in or to any portion of
the Project or the Premises or in or to fixtures, appurtenances and equipment
therein. Tenant understands that Landlord will not carry insurance of any kind
on Tenant’s furniture, furnishings, trade fixtures or equipment, and that
Landlord shall not be obligated to repair any damage thereto or replace the
same. Tenant acknowledges that Tenant shall have no right to any proceeds of
insurance carried by Landlord relating to property damage. With respect to any
damage which Landlord is obligated to repair or elects to repair, Tenant, as a
material inducement to Landlord entering into this Lease, irrevocably waives and
releases its rights under the provisions of Sections 1932 and 1933 of the
California Civil Code.

ARTICLE 17

SUBORDINATION

This Lease is subject and subordinate to all ground or underlying leases,
mortgages and deeds of trust which affect the property or the Project, including
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, if the lessor under any such lease or the holder or
holders of any such mortgage or deed of trust shall advise Landlord that they
desire or require this Lease to be prior and superior thereto, upon written
request of Landlord to Tenant, Tenant agrees to promptly execute, acknowledge
and deliver any and all documents or instruments which Landlord or such lessor,
holder or holders deem necessary or desirable for purposes thereof. Landlord
shall have the right to cause this Lease to be and become and remain subject and
subordinate to any and all ground or underlying leases, mortgages or deeds of
trust which may hereafter be executed covering the Premises, the Project or the
property or any renewals, modifications, consolidations, replacements or
extensions thereof, for the full amount of all advances made or to be made
thereunder and without regard to the time or character of such advances,
together with interest thereon and subject to all the terms and provisions
thereof; provided, however, that Landlord obtains from the lender or other party
in question a written undertaking in favor of Tenant to the effect that such
lender or other party will not disturb Tenant’s right of possession under this
Lease if Tenant is not then or thereafter in breach of any covenant or provision
of this Lease. Tenant agrees, within ten (10) days after Landlord’s written
request therefor, to execute, acknowledge and deliver upon request any and all
documents or instruments requested by Landlord or necessary or proper to assure
the subordination of this Lease to any such mortgages, deed of trust, or
leasehold estates. Tenant agrees that in the event any proceedings are brought
for the foreclosure of any mortgage or deed of trust or any deed in lieu
thereof, to attorn to the purchaser or any successors thereto upon any such
foreclosure sale or deed in lieu thereof as so requested to do so by such
purchaser and to recognize such purchaser as the lessor under this Lease; Tenant
shall, within ten (10) days after request execute such further instruments or
assurances as such purchaser may reasonably deem necessary to evidence or
confirm such attornment. Tenant agrees to provide copies of any notices of
Landlord’s default under this Lease to any mortgagee or deed of trust
beneficiary whose address has been provided to Tenant and Tenant shall provide
such mortgagee or deed of trust beneficiary a commercially reasonable time after
receipt of such notice within which to cure any such default. Tenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale. Upon Tenant’s written request, Landlord
agrees, at no cost to Landlord, to use commercially reasonable efforts to cause
any existing or future holder of a mortgage or deed of trust to provide Tenant
with a non-disturbance agreement providing that Tenant’s rights herein shall not
be disturbed nor this Lease terminated in the event of a foreclosure of any such
lien; provided, however, that Landlord shall not be liable to Tenant for failing
to obtain such non-disturbance agreement for Tenant.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 18

EMINENT DOMAIN

If the whole of the Premises or the Project or so much thereof as to render the
balance not reasonably usable by Tenant shall be taken under power of eminent
domain, or is sold, transferred or conveyed in lieu thereof, this Lease shall
automatically terminate as of the date of such condemnation, or as of the date
possession is taken by the condemning authority, at Landlord’s option. No award
for any partial or entire taking shall be apportioned, and Tenant hereby assigns
to Landlord any award which may be made in such taking or condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof; provided, however, that nothing contained herein shall be
deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and trade
fixtures belonging to Tenant and removable by Tenant at the expiration of the
Term hereof as provided hereunder or for the interruption of, or damage to,
Tenant’s business or for moving expenses. In the event of a partial taking
described in this Article 18, or a sale, transfer or conveyance in lieu thereof,
which does not result in a termination of this Lease, the rent shall be
apportioned according to the ratio that the part of the Premises remaining
useable by Tenant bears to the total area of the Premises. Tenant hereby waives
any and all rights it might otherwise have pursuant to Section 1265.130 of the
California Code of Civil Procedure.

ARTICLE 19

DEFAULT

Each of the following acts or omissions of Tenant or of any guarantor of
Tenant’s performance hereunder, or occurrences, shall constitute an “Event of
Default”:

(a) Failure or refusal to pay Basic Rental, Additional Rent or any other amount
to be paid by Tenant to Landlord hereunder within five (5) calendar days after
notice that the same is due or payable hereunder; said five (5) day period shall
be in lieu of, and not in addition to, the notice requirements of Section 1161
of the California Code of Civil Procedure or any similar or successor law;

(b) Except as set forth in items (a) above and (c) through and including
(g) below, failure to perform or observe any other covenant or condition of this
Lease to be performed or observed within thirty (30) days following written
notice to Tenant of such failure. Such thirty (30) day notice shall be in lieu
of, and not in addition to, any required under Section 1161 of the California
Code of Civil Procedure or any similar or successor law;

(c) Abandonment of the Premises;

(d) The taking in execution or by similar process or law (other than by eminent
domain) of the estate hereby created;

(e) The filing by Tenant or any guarantor hereunder in any court pursuant to any
statute of a petition in bankruptcy or insolvency or for reorganization or
arrangement for the appointment of a receiver of all or a portion of Tenant’s
property; the filing against Tenant or any guarantor hereunder of any such
petition, or the commencement of a proceeding for the appointment of a trustee,
receiver or liquidator for Tenant, or for any guarantor hereunder, or of any of
the property of either, or a proceeding by any governmental authority for the
dissolution or liquidation of Tenant or any guarantor hereunder, if such
proceeding shall not be dismissed or trusteeship discontinued within thirty
(30) days after commencement of such proceeding or the appointment of such
trustee or receiver; or the making by Tenant or any guarantor hereunder of an
assignment for the benefit of creditors. Tenant hereby stipulates to the lifting
of the automatic stay in effect and relief from such stay for Landlord in the
event Tenant files a petition under the United States Bankruptcy laws, for the
purpose of Landlord pursuing its rights and remedies against Tenant and/or a
guarantor of this Lease;

 

-21-



--------------------------------------------------------------------------------

(f) Tenant’s failure to cause to be released any mechanics liens filed against
the Premises or the Project within twenty (20) days after the date the same
shall have been filed or recorded; or

(g) Tenant’s failure to observe or perform according to the provisions of
Articles 7 or 14 within five (5) business days after notice of such failure from
Landlord, or Articles 17 or 25 within two (2) business days after notice of such
failure from Landlord.

All defaults by Tenant of any covenant or condition of this Lease shall be
deemed by the parties hereto to be material.

ARTICLE 20

REMEDIES

(a) Upon the occurrence of an Event of Default under this Lease as provided in
Article 19 hereof, Landlord may exercise all of its remedies as may be permitted
by law, including but not limited to the remedy provided by Section 1951.4 of
the California Civil Code, and including without limitation, terminating this
Lease, reentering the Premises and removing all persons and property therefrom,
which property may be stored by Landlord at a warehouse or elsewhere at the
risk, expense and for the account of Tenant. If Landlord elects to terminate
this Lease, Landlord shall be entitled to recover from Tenant the aggregate of
all amounts permitted by law, including but not limited to (i) the worth at the
time of award of the amount of any unpaid rent which had been earned at the time
of such termination; plus (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the Term after the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus (iv) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, specifically including but not limited to, tenant
improvement expenses, brokerage commissions and advertising expenses incurred,
expenses of remodeling the Premises or any portion thereof for a new tenant,
whether for the same or a different use, and any special concessions made to
obtain a new tenant; and (v) at Landlord’s election, such other amounts in
addition to or in lieu of the foregoing as may be permitted from time to time by
applicable law. The term “rent” as used in this Section 20(a) shall be deemed to
be and to mean all sums of every nature required to be paid by Tenant pursuant
to the terms of this Lease, whether to Landlord or to others. As used in items
(i) and (ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in item (e), below, but in no case
greater than the maximum amount of such interest permitted by law. As used in
item (iii), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

(b) Nothing in this Article 20 shall be deemed to affect Landlord’s right to
indemnification for liability or liabilities arising prior to the termination of
this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.

(c) Notwithstanding anything to the contrary set forth herein, Landlord’s
re-entry to perform acts of maintenance or preservation of or in connection with
efforts to relet the Premises or any portion thereof, or the appointment of a
receiver upon Landlord’s initiative to protect Landlord’s interest under this
Lease shall not terminate Tenant’s right to possession of the Premises or any
portion thereof and, until Landlord does elect to terminate this Lease, this
Lease shall continue in full force and effect and Landlord may enforce all of
Landlord’s rights and remedies hereunder including, without limitation, the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Accordingly, if Landlord does not elect to terminate
this Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.

 

-22-



--------------------------------------------------------------------------------

(d) All rights, powers and remedies of Landlord hereunder and under any other
agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord’s right to exercise any other right or
remedy.

(e) Any amount due from Tenant to Landlord hereunder which is not paid when due
shall bear interest at the lower of ten percent (10%) per annum or the maximum
lawful rate of interest from the due date until paid, unless otherwise
specifically provided herein, but the payment of such interest shall not excuse
or cure any default by Tenant under this Lease. In addition to such interest:
(i) if Basic Rental is not paid on or before the fifth (5th) day of the calendar
month for which the same is due, a late charge equal to five percent (5%) of the
amount overdue or $100, whichever is greater, shall be immediately due and owing
and shall accrue for each calendar month or part thereof until such rental,
including the late charge, is paid in full, which late charge Tenant hereby
agrees is a reasonable estimate of the damages Landlord shall suffer as a result
of Tenant’s late payment and (ii) an additional charge of $25 shall be assessed
for any check given to Landlord by or on behalf of Tenant which is not honored
by the drawee thereof; which damages include Landlord’s additional
administrative and other costs associated with such late payment and unsatisfied
checks and the parties agree that it would be impracticable or extremely
difficult to fix Landlord’s actual damage in such event. Such charges for
interest and late payments and unsatisfied checks are separate and cumulative
and are in addition to and shall not diminish or represent a substitute for any
or all of Landlord’s rights or remedies under any other provision of this Lease.

ARTICLE 21

TRANSFER OF LANDLORD’S INTEREST

In the event of any transfer or termination of Landlord’s interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord accruing after the date of such transfer or termination, including
furthermore without limitation, the obligation of Landlord under Article 4 and
California Civil Code 1950.7 above to return the security deposit, provided said
security deposit is transferred to said transferee and the transferee agrees in
writing to assume all of Landlord’s obligations under this Lease. Tenant agrees
to attorn to the transferee upon any such transfer and to recognize such
transferee as the lessor under this Lease and Tenant shall, within five (5) days
after request, execute such further instruments or assurances as such transferee
may reasonably deem necessary to evidence or confirm such attornment.

ARTICLE 22

BROKER

In connection with this Lease, Tenant warrants and represents that it has had
dealings only with firm(s) set forth in Article 1.G. of the Basic Lease
Provisions and that it knows of no other person or entity who is or might be
entitled to a commission, finder’s fee or other like payment in connection
herewith and does hereby indemnify and agree to hold Landlord, its agents,
members, partners, representatives, officers, affiliates, shareholders,
employees, successors and assigns harmless from and against any and all loss,
liability and expenses that Landlord may incur should such warranty and
representation prove incorrect, inaccurate or false.

 

-23-



--------------------------------------------------------------------------------

ARTICLE 23

PARKING

Tenant and Tenant’s employees and visitors shall be entitled to use, at no
additional cost to Tenant during the initial Lease Term, commencing on the
Commencement Date, the number of unreserved parking passes set forth in Article
1.H. of the Basic Lease Provisions, which parking passes shall pertain to the
Project parking facility. Tenant shall be responsible for the full amount of any
taxes imposed by any governmental authority in connection with the use of such
parking passes by Tenant or the use of the parking facility by Tenant. Tenant’s
continued right to use the parking passes is conditioned upon Tenant abiding by
all reasonable rules and regulations which are prescribed from time to time for
the orderly operation and use of the parking facility where the parking passes
are located, including any sticker or other identification system established by
Landlord, Tenant’s cooperation in seeing that Tenant’s employees and visitors
also comply with such rules and regulations, and Tenant not being in default
under this Lease. Subject to the terms of this Article 23, Landlord specifically
reserves the right to change the size, configuration, design, layout and all
other aspects of the Project parking facility at any time and Tenant
acknowledges and agrees that Landlord may, without incurring any liability to
Tenant and without any abatement of rent under this Lease, from time to time,
close-off or restrict access to the Project parking facility for purposes of
permitting or facilitating any such construction, alteration or improvements.
Landlord may, from time to time, relocate any reserved parking spaces (if any)
rented by Tenant to another location in the Project parking facility. Landlord
may delegate its responsibilities hereunder to a parking operator or a lessee of
the parking facility in which case such parking operator or lessee shall have
all the obligations and rights of control attributed hereby to the Landlord. The
parking passes provided to Tenant pursuant to this Article 23 are provided to
Tenant solely for use by Tenant’s own personnel and such passes may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval.

ARTICLE 24

WAIVER

No waiver by Landlord of any provision of this Lease shall be deemed to be a
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision. No provision of this Lease may be waived by
Landlord, except by an instrument in writing executed by Landlord. Landlord’s
consent to or approval of any act by Tenant requiring Landlord’s consent or
approval shall not be deemed to render unnecessary the obtaining of Landlord’s
consent to or approval of any subsequent act of Tenant, whether or not similar
to the act so consented to or approved. No act or thing done by Landlord or
Landlord’s agents during the Term of this Lease shall be deemed an acceptance of
a surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord. The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent. Any payment by Tenant or receipt by Landlord of an amount less than the
total amount then due hereunder shall be deemed to be in partial payment only
thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference thereto.
Accordingly, Landlord may accept any such amount and negotiate any such check
without prejudice to Landlord’s right to recover all balances due and owing and
to pursue its other rights against Tenant under this Lease, regardless of
whether Landlord makes any notation on such instrument of payment or otherwise
notifies Tenant that such acceptance or negotiation is without prejudice to
Landlord’s rights.

 

-24-



--------------------------------------------------------------------------------

ARTICLE 25

ESTOPPEL CERTIFICATE

Tenant shall, at any time and from time to time, upon not less than ten
(10) days’ prior written notice from Landlord, execute, acknowledge and deliver
to Landlord a statement in writing certifying the following information, (but
not limited to the following information in the event further information is
requested by Landlord): (i) that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as modified, is in full force and effect); (ii) the dates to
which the rental and other charges are paid in advance, if any; (iii) the amount
of Tenant’s security deposit, if any; and (iv) acknowledging that there are not,
to Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder,
and no events or conditions then in existence which, with the passage of time or
notice or both, would constitute a default on the part of Landlord hereunder, or
specifying such defaults, events or conditions, if any are claimed. It is
expressly understood and agreed that any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Real
Property. Tenant’s failure to deliver such statement within such time shall
constitute an admission by Tenant that all statements contained therein are true
and correct. Tenant hereby irrevocably appoints Landlord as Tenant’s
attorney-in-fact and in Tenant’s name, place and stead to execute any and all
documents described in this Article 25 if Tenant fails to do so within the
specified time period.

ARTICLE 26

LIABILITY OF LANDLORD

Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord or the Landlord Parties concerning, arising out of or
relating to any matter relating to this Lease and all of the covenants and
conditions or any obligations, contractual, statutory, or otherwise set forth
herein, shall be limited solely and exclusively to an amount which is equal to
the lesser of (i) the interest of Landlord in and to the Project, and (ii) the
interest Landlord would have in the Project if the Project were encumbered by
third party debt in an amount equal to ninety percent (90%) of the then current
value of the Project (as such value is reasonably determined by Landlord). No
other property or assets of Landlord or any Landlord Party shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease, Landlord’s obligations to Tenant,
whether contractual, statutory or otherwise, the relationship of Landlord and
Tenant hereunder, or Tenant’s use or occupancy of the Premises.

ARTICLE 27

INABILITY TO PERFORM

This Lease and the obligations of Tenant hereunder shall not be affected or
impaired because Landlord is unable to fulfill any of its obligations hereunder
or is delayed in doing so, if such inability or delay is caused by reason of any
prevention, delay, stoppage due to strikes, lockouts, acts of God, or any other
cause previously, or at such time, beyond the reasonable control or anticipation
of Landlord (collectively, a “Force Majeure”) and Landlord’s obligations under
this Lease shall be forgiven and suspended by any such Force Majeure.

ARTICLE 28

HAZARDOUS WASTE

(a) Except as provided in Section 28(b) below, Tenant shall not cause or permit
any Hazardous Material (as defined in Section 28(c) below) to be brought, kept
or used in or about the Project by Tenant, its agents, employee, contractors, or
invitees. Tenant indemnifies

 

-25-



--------------------------------------------------------------------------------

Landlord and the Landlord Parties from and against any breach by Tenant of the
obligations stated in the preceding sentence and/or Tenant’s use, storage,
treatment or disposal of any Hazardous Materials (pursuant to Section 28(b)
below or otherwise), and Tenant agrees to defend and hold Landlord and the
Landlord Parties harmless from and against any and all claims, judgments,
damages, penalties, fines, costs, liabilities, or losses (including, without
limitation, diminution in value of the Project, damages for the loss or
restriction or use of rentable or usable space or of any amenity of the Project,
damages arising from any adverse impact or marketing of space in the Project,
and sums paid in settlement of claims, attorneys’ fees and costs, consultant
fees, and expert fees) which arise during or after the Term of this Lease as a
result of such breach. This indemnification of Landlord and the Landlord Parties
by Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Project. Without limiting the foregoing, if the
presence of any Hazardous Material on the Project caused or permitted by Tenant
results in any contamination of the Project, then subject to the provisions of
Articles 9, 10 and 11 hereof, Tenant shall promptly take all actions at its sole
expense as are necessary to return the Project to the condition existing prior
to the introduction of any such Hazardous Material and the contractors to be
used by Tenant for such work must be approved by Landlord, which approval shall
not be unreasonably withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Project and so long
as such actions do not materially interfere with the use and enjoyment of the
Project by the other tenants thereof; provided however, Landlord shall also have
the right, by written notice to Tenant, to directly undertake any such
mitigation efforts with regard to Hazardous Materials in or about the Project
due to Tenant’s breach of its obligations pursuant to this Section 28(a), and to
charge Tenant, as Additional Rent, for the costs thereof. Tenant’s obligations
under this Section 28(a) shall survive the expiration or earlier termination of
this Lease.

(b) Landlord acknowledges that it is not the intent of this Article 28 to
prohibit Tenant from operating its business as described in Section 1(G) above.
Tenant may operate its business according to the custom of the industry so long
as the use or presence of any Hazardous Material is strictly and properly
monitored and accomplished according to all applicable governmental
requirements. As a material inducement to Landlord to allow Tenant to use
Hazardous Materials in connection with its business, Tenant agrees to deliver to
Landlord prior to the Commencement Date a list identifying each type of
Hazardous Material to be present on the Premises and setting forth any and all
governmental approvals or permits required in connection with the presence of
any Hazardous Material on the Premises (“Hazardous Materials List”). Tenant
shall deliver to Landlord an updated Hazardous Materials List at least once each
calendar year and shall also deliver an updated list before any new Hazardous
Material is brought onto the Premises and on or before the date Tenant obtains
any additional permits or approvals for Hazardous Materials. Landlord shall have
the right to terminate this Lease in Landlord’s sole and absolute discretion in
the event that (i) any anticipated use of the Premises by Tenant involves the
generation, storage, use, treatment or disposal of Hazardous Material in a
manner or for a purpose prohibited by any governmental agency or authority;
(ii) Tenant has been required by any lender or governmental authority to take
remedial action in connection with Hazardous Material contaminating the Premises
if the contamination resulted from Tenant’s actions or use of the Premises
(unless Tenant is diligently seeking compliance with such remedial action); or
(iii) Tenant is subject to an enforcement order issued by any governmental
authority in connection with the use, disposal or storage of a Hazardous
Material on the Premises (unless Tenant is diligently seeking compliance with
such enforcement order). At any time prior to the expiration of the Lease Term
and upon Landlord’s reasonable belief that certain Hazardous Materials tests are
advisable, Landlord shall have the right following notice (except in the event
of an emergency), to enter upon the Premises at all reasonable times in
accordance with Section 12(a) in order to conduct appropriate tests and to
deliver to Tenant the results of such tests to attempt to demonstrate that
contamination has occurred as a result of Tenant’s use of the Premises. Without
limiting the foregoing sentence, Landlord shall have the right to have an
environmental audit of the Premises to be conducted within ninety (90) days
prior to the scheduled expiration date of this Lease, or at termination of this
Lease, if the Lease is terminated on a date other than the scheduled termination
date. Tenant shall promptly perform any remedial action recommended by such
environmental audit unless the audit reveals that the Hazardous Materials
resulted from the activities of a person other than Tenant. The costs of such
audits shall be borne by Landlord unless the audit discloses the existence of
Hazardous Materials in

 

-26-



--------------------------------------------------------------------------------

excess of governmental standards and requirements, in which case the costs of
the audit shall be borne by Tenant, unless the audit reveals that the Hazardous
Materials resulted from the activities of a person other than Tenant.

(c) It shall not be unreasonable for Landlord to withhold its consent to any
proposed Transfer if (i) the proposed transferee’s anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee’s actions or use of the property in question; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.

(d) As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (i) defined as “Hazardous Waste,” “Extremely Hazardous
Waste,” or “Restricted Hazardous Waste” under Sections 25115, 25117 or 25122.7,
or listed pursuant to Section 25140, of the California Health and Safety Code,
Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
“Hazardous Substance” under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance
Account Act), (iii) defined as a “Hazardous Material,” “Hazardous Substance,” or
“Hazardous Waste” under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iv) defined as a “Hazardous Substance” under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
of Hazardous Substances), (v) petroleum, (vi) asbestos, (vii) listed under
Article 9 or defined as Hazardous or extremely hazardous pursuant to Article 11
of Title 22 of the California Administrative Code, Division 4, Chapter 20,
(viii) designated as a “Hazardous Substance” pursuant to Section 311 of the
Federal Water Pollution Control Act (33 U.S.C. § 1317), (ix) defined as a
“Hazardous Waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903), or (x) defined as
a “Hazardous Substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(42 U.S.C. § 9601).

(e) As used herein, the term “Environmental Laws” means any applicable federal,
state or local law, ordinance, or regulation relating to any Hazardous Material
affecting the Project, including, without limitation, the laws, ordinances, and
regulations referred to in Section 28(d) above.

ARTICLE 29

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

(a) The voluntary or other surrender of this Lease by Tenant to Landlord, or a
mutual termination hereof, shall not work a merger, and shall at the option of
Landlord, operate as an assignment to it of any or all subleases or subtenancies
affecting the Premises.

(b) Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are Landlord’s obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, all furniture, equipment, business and trade fixtures, free-standing
cabinet work, moveable partitioning, telephone and data cabling and other
articles of personal property owned by Tenant or installed or placed by Tenant
at its own expense in the Premises, and all similar articles of any other
persons claiming under Tenant (unless Landlord exercises its option to have any
subleases or subtenancies assigned to it), and Tenant shall repair all damage to
the Premises resulting from the removal of such items from the Premises.

(c) Whenever Landlord shall reenter the Premises as provided in Article 12
hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the Term of this Lease (or within
forty-eight (48) hours after a termination by

 

-27-



--------------------------------------------------------------------------------

reason of Tenant’s default), as provided in this Lease, shall be considered
abandoned and Landlord may remove any or all of such items and dispose of the
same in any manner or store the same in a public warehouse or elsewhere for the
account and at the expense and risk of Tenant, and if Tenant shall fail to pay
the cost of storing any such property after it has been stored for a period of
thirty (30) days or more, Landlord may sell any or all of such property at
public or private sale, in such manner and at such times and places as Landlord,
in its sole discretion, may deem proper, without notice to or demand upon
Tenant, for the payment of all or any part of such charges or the removal of any
such property, and shall apply the proceeds of such sale as follows: first, to
the cost and expense of such sale, including reasonable attorneys’ fees and
costs for services rendered; second, to the payment of the cost of or charges
for storing any such property; third, to the payment of any other sums of money
which may then or thereafter be due to Landlord from Tenant under any of the
terms hereof; and fourth, the balance, if any, to Tenant.

(d) All fixtures, equipment, leasehold improvements, Alterations and/or
appurtenances attached to or built into the Premises during the Term by Tenant
shall be and remain part of the Premises and shall not be removed by Tenant at
the end of the Term unless otherwise expressly provided for in this Lease or
unless such removal is required by Landlord as provided in Section 9(e) of this
Lease. Such fixtures, equipment, leasehold improvements, Alterations, additions,
improvements and/or appurtenances shall include but not be limited to: all floor
coverings, drapes, paneling, built-in cabinetry, molding, doors, vaults
(including vault doors), plumbing systems, security systems electrical systems,
lighting systems, silencing equipment, communication systems, all fixtures and
outlets for the systems mentioned above and for all telephone, radio, telegraph
and television purposes, and any special flooring or ceiling installations.

ARTICLE 30

MISCELLANEOUS

(a) SEVERABILITY; ENTIRE AGREEMENT. ANY PROVISION OF THIS LEASE WHICH SHALL
PROVE TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT. THIS LEASE AND THE EXHIBITS ATTACHED HERETO CONSTITUTE
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO TENANT’S
OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR AGREEMENT OR
UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR ANY PURPOSE.
NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT BY AN AGREEMENT
IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN INTEREST. THE
PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR TO ITS MUTUAL
EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE ANY PARTICULAR
MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR IMPLICATION
INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES INTENDED THEREBY
TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED LANGUAGE.

(b) Attorneys’ Fees; Waiver of Jury Trial.

(i) In any action to enforce the terms of this Lease or because of the breach of
any provision of this Lease for any other relief against the other, the losing
party shall pay the successful party a reasonable sum for attorneys’ fees and
costs in such suit and such attorneys’ fees and costs shall be deemed to have
accrued prior to the commencement of such action and shall be paid whether or
not such action is prosecuted to judgment.

(ii) Should Landlord, without fault on Landlord’s part, be made a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by license of Tenant, or
for the foreclosure of any lien for labor or material furnished to or for Tenant
or any such other person or otherwise arising out of or resulting from any act
or transaction of Tenant or of any such other person, Tenant covenants

 

-28-



--------------------------------------------------------------------------------

to save and hold Landlord harmless from any judgment rendered against Landlord
or the Premises or any part thereof and from all costs and expenses, including
reasonable attorneys’ fees and costs incurred by Landlord in connection with
such litigation. Should Tenant, without fault on Tenant’s part, be made a party
to any litigation instituted by Landlord or by any third party against Landlord,
or for the foreclosure of any lien for labor or material furnished to or for
Landlord or any such other person or otherwise arising out of or resulting from
any act or transaction of Landlord or of any such other person, Landlord
covenants to save and hold Tenant harmless from any judgment rendered against
Tenant and from all costs and expenses, including reasonable attorneys’ fees and
costs incurred by Tenant in connection with such litigation.

(iii) When legal services are rendered by an attorney at law who is an employee
of a party, attorneys’ fees and costs incurred by that party shall be deemed to
include an amount based upon the number of hours spent by such employee on such
matters multiplied by an appropriate billing rate determined by taking into
consideration the same factors, including but not limited by, the importance of
the matter, time applied, difficulty and results, as are considered when an
attorney not in the employ of a party is engaged to render such service.

(iv) EACH PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION SEEKING
SPECIFIC PERFORMANCE OF ANY PROVISION OF THIS LEASE, FOR DAMAGES FOR ANY BREACH
UNDER THIS LEASE, OR OTHERWISE FOR ENFORCEMENT OF ANY RIGHT OR REMEDY HEREUNDER.

(c) Time of Essence. Each of Tenant’s covenants herein is a condition and time
is of the essence with respect to the performance of every provision of this
Lease.

(d) Headings; Joint and Several. The article headings contained in this Lease
are for convenience only and do not in any way limit or amplify any term or
provision hereof. The terms “Landlord” and “Tenant” as used herein shall include
the plural as well as the singular, the neuter shall include the masculine and
feminine genders and the obligations herein imposed upon Tenant shall be joint
and several as to each of the persons, firms or corporations of which Tenant may
be composed.

(e) Reserved Area. Tenant hereby acknowledges and agrees that the exterior walls
of the Premises and the area (if any) between the finished ceiling of the
Premises and the slab of the floor of the project thereabove have not been
demised hereby and the use thereof together with the right to install, maintain,
use, repair and replace pipes, ducts, conduits, wiring and cabling leading
through, under or above the Premises or throughout the Project in locations
which will not materially interfere with Tenant’s use of the Premises and
serving other parts of the Project are hereby excepted and reserved unto
Landlord.

(f) NO OPTION. THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

(g) Use of Project Name; Improvements. Tenant shall not be allowed to use the
name, picture or representation of the Project, or words to that effect, in
connection with any business carried on in the Premises or otherwise (except as
Tenant’s address) without the prior written consent of Landlord. In the event
that Landlord undertakes any additional improvements on the Real Property
including but not limited to new construction or renovation or additions to the
existing improvements, Landlord shall not be liable to Tenant for any noise,
dust, vibration or interference with access to the Premises or disruption in
Tenant’s business caused thereby.

(h) Rules and Regulations. Tenant shall observe faithfully and comply strictly
with the Rules and Regulations attached to this Lease as Exhibit “B” and made a
part hereof, and such other Rules and Regulations as Landlord may from time to
time reasonably adopt for the safety, care and cleanliness of the Project, the
facilities thereof, or the preservation of good order therein. Notwithstanding
anything herein, the Rules and Regulations and any additions, modifications or
amendments thereto shall be applied in a nondiscriminatory fashion, and shall

 

-29-



--------------------------------------------------------------------------------

not interfere with the operation of Tenants’ business or its rights under this
Lease; in the event of a conflict between such Rules and Regulations and this
Lease, this Lease shall prevail. Landlord shall not be liable to Tenant for
violation of any such Rules and Regulations, or for the breach of any covenant
or condition in any lease by any other tenant in the Project. A waiver by
Landlord of any Rule or Regulation for any other tenant shall not constitute nor
be deemed a waiver of the Rule or Regulation for this Tenant, provided such Rule
or Regulation is applied in a nondiscriminatory fashion by Landlord.

(i) Quiet Possession. Upon Tenant’s paying the Basic Rental, Additional Rent and
other sums provided hereunder and observing and performing all of the covenants,
conditions and provisions on Tenant’s part to be observed and performed
hereunder, Tenant shall have quiet possession of the Premises for the entire
Term hereof, subject to all of the provisions of this Lease.

(j) Rent. All payments required to be made hereunder to Landlord shall be deemed
to be rent, whether or not described as such.

(k) Successors and Assigns. Subject to the provisions of Article 15 hereof, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

(l) Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal service evidenced by a signed receipt or
sent by registered or certified mail, return receipt requested, or via overnight
courier, and shall be effective upon proof of delivery, addressed to Tenant at
the Premises or to Landlord at the management office for the Project, with a
copy to Landlord, c/o The Shidler Group, 10188 Telesis Court, Suite 222, San
Diego, California 92121. Either party may by notice to the other specify a
different address for notice purposes except that, upon Tenant’s taking
possession of the Premises, the Premises shall constitute Tenant’s address for
notice purposes. A copy of all notices to be given to Landlord hereunder shall
be concurrently transmitted by Tenant to such party hereafter designated by
notice from Landlord to Tenant.

(m) Persistent Delinquencies. In the event that Tenant shall be delinquent by
more than fifteen (15) days in the payment of rent on three (3) separate
occasions in any twelve (12) month period, Landlord shall have the right to
terminate this Lease by thirty (30) days written notice given by Landlord to
Tenant within thirty (30) days of the last such delinquency.

(n) Right of Landlord to Perform. All covenants and agreements to be performed
by Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of rent. If Tenant
shall fail to pay any sum of money, other than rent, required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue beyond any applicable cure period set
forth in this Lease, Landlord may, but shall not be obligated to, without
waiving or releasing Tenant from any obligations of Tenant, make any such
payment or perform any such other act on Tenant’s part to be made or performed
as is in this Lease provided. All sums so paid by Landlord and all reasonable
incidental costs, together with interest thereon at the rate of ten percent
(10%) per annum from the date of such payment by Landlord, shall be payable to
Landlord on demand and Tenant covenants to pay any such sums, and Landlord shall
have (in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of the nonpayment thereof by Tenant as in the case of
default by Tenant in the payment of the rent.

(o) Access, Changes in Project, Facilities, Name.

(i) Every part of the Project except the inside surfaces of all walls, windows
and doors bounding the Premises, and any space in or adjacent to the Premises or
within the Project used for shafts, stacks, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks or other building facilities, and the use
thereof, as well as access thereto through the Premises for the purposes of
operation, maintenance, decoration and repair, are reserved to Landlord.

(ii) Tenant shall permit Landlord to install, use and maintain pipes, ducts and
conduits within the walls, columns and ceilings of the Premises and throughout
the Project.

 

-30-



--------------------------------------------------------------------------------

(iii) Landlord reserves the right, without incurring any liability to Tenant
therefor, to make such changes in or to the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable; provided, however, that Landlord agrees to use commercially
reasonable efforts to minimize interference with Tenant’s business operations
during the exercise of such rights.

(iv) Landlord may adopt any name for the Project and Landlord reserves the
right, from time to time, to change the name and/or address of the Project.

(p) Signing Authority. Each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of Tenant in accordance with a duly adopted resolution of
the Board of Directors of said corporation or in accordance with the By-laws of
said corporation. Concurrently with Tenant’s execution of this Lease, Tenant
shall provide to Landlord a copy of such resolution of the Board of Directors
authorizing the execution of this Lease on behalf of such corporation, which
copy of resolution shall be duly certified by the secretary or an assistant
secretary of the corporation to be a true copy of a resolution duly adopted by
the Board of Directors of said corporation and shall be in a form reasonably
acceptable to Landlord. In the event Tenant fails to comply with the
requirements set forth in this subparagraph (p), then each individual executing
this Lease shall be personally liable, jointly and severally along with Tenant,
for all of Tenant’s obligations in this Lease.

(q) Identification of Tenant.

(i) If Tenant constitutes more than one person or entity, (A) each of them shall
be jointly and severally liable for the keeping, observing and performing of all
of the terms, covenants, conditions and provisions of this Lease to be kept,
observed and performed by Tenant, (B) the term “Tenant” as used in this Lease
shall mean and include each of them jointly and severally, and (C) the act of or
notice from, or notice or refund to, or the signature of, any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification of this Lease,
shall be binding upon each and all of the persons or entities executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted or so given or received such notice or refund or so signed.

(ii) If Tenant is a partnership (or is comprised of two or more persons,
individually and as co-partners of a partnership) or if Tenant’s interest in
this Lease shall be assigned to a partnership (or to two or more persons,
individually and as co-partners of a partnership) pursuant to Article 15 hereof
(any such partnership and such persons hereinafter referred to in this
Section 30(q)(ii) as “Partnership Tenant”), the following provisions of this
Lease shall apply to such Partnership Tenant:

(A) The liability of each of the parties comprising Partnership Tenant shall be
joint and several.

(B) Each of the parties comprising Partnership Tenant hereby consents in advance
to, and agrees to be bound by notices, demands, requests or other communication
which may hereafter be given, by the individual or individuals authorized to
execute this Lease on behalf of Partnership Tenant under Subparagraph (p) above,
subject to Subparagraph (l) above.

(C) Any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all such
parties.

(D) If Partnership Tenant admits new partners, all of such new partners shall,
by their admission to Partnership Tenant, be deemed to have assumed performance
of all of the terms, covenants and conditions of this Lease on Tenant’s part to
be observed and performed.

 

-31-



--------------------------------------------------------------------------------

(E) Partnership Tenant shall give prompt notice to Landlord of the admission of
any such new partners, and, upon demand of Landlord, shall cause each such new
partner to execute and deliver to Landlord an agreement in form satisfactory to
Landlord, wherein each such new partner shall assume performance of all of the
terms, covenants and conditions of this Lease on Partnership Tenant’s part to be
observed and performed (but neither Landlord’s failure to request any such
agreement nor the failure of any such new partner to execute or deliver any such
agreement to Landlord shall terminate the provisions of clause (D) of this
Section 30(q)(ii) or relieve any such new partner of its obligations
thereunder).

(r) Intentionally Omitted.

(s) Survival of Obligations. Any obligations of Tenant occurring prior to the
expiration or earlier termination of this Lease shall survive such expiration or
earlier termination.

(t) Confidentiality. Tenant acknowledges that the content of this Lease and any
related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal and space planning consultants and any proposed Transferees.

(u) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of California. No conflicts of law rules of any state
or country (including, without limitation, California conflicts of law rules)
shall be applied to result in the application of any substantive or procedural
laws of any state or country other than California. All controversies, claims,
actions or causes of action arising between the parties hereto and/or their
respective successors and assigns, shall be brought, heard and adjudicated by
the courts of the State of California, with venue in the County of San Diego.
Each of the parties hereto hereby consents to personal jurisdiction by the
courts of the State of California in connection with any such controversy,
claim, action or cause of action, and each of the parties hereto consents to
service of process by any means authorized by California law and consent to the
enforcement of any judgment so obtained in the courts of the State of California
on the same terms and conditions as if such controversy, claim, action or cause
of action had been originally heard and adjudicated to a final judgment in such
courts. Each of the parties hereto further acknowledges that the laws and courts
of California were freely and voluntarily chosen to govern this Lease and to
adjudicate any claims or disputes hereunder.

(v) Office of Foreign Assets Control. Tenant certifies to Landlord that Tenant
is not entering into this Lease, nor acting, for or on behalf of any person or
entity named as a terrorist or other banned or blocked person or entity pursuant
to any law, order, rule or regulation of the United States Treasury Department
or the Office of Foreign Assets Control. Tenant hereby agrees to indemnify,
defend and hold Landlord and the Landlord Parties harmless from any and all
Claims arising from or related to any breach of the foregoing certification.

(w) Financial Statements. If Tenant is a privately held corporation, then within
ten (10) days after Tenant’s receipt of Landlord’s written request, which shall
not occur more than two (2) times in any calendar year, Tenant shall provide
Landlord with Tenant’s most recent financial statements of Tenant and financial
statements for the two (2) calendar or fiscal years (if Tenant’s fiscal year is
other than a calendar year) prior to the most recent financial statement year,
provided Landlord shall execute a commercially reasonable form of non-disclosure
agreement. The foregoing requirement shall not apply if Tenant is publicly
traded or if Tenant’s annual report is available to the public.

(x) Exhibits. The Exhibits, if applicable, attached hereto are incorporated
herein by this reference as if fully set forth herein.

(y) Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.

 

-32-



--------------------------------------------------------------------------------

ARTICLE 31

OPTION TO EXTEND

(a) Option Right. Landlord hereby grants the Tenant named in this Lease (the
“Original Tenant”) one (1) option (“Option”) to extend the Lease Term for the
entire Premises for a period of five (5) years (“Option Term”), which option
shall be exercisable only by written notice delivered by Tenant to Landlord as
set forth below. The rights contained in this Article 31 shall be personal to
the Original Tenant and may only be exercised by the Original Tenant and any
Affiliate Assignee (and not any other assignee, sublessee or other transferee of
the Original Tenant’s interest (or Affiliate Assignee’s interest, as the case
may be) in this Lease) if the Original Tenant (or such Affiliate Assignee, as
the case may be) occupies the entire Premises as of the date of Tenant’s
Acceptance (as defined in Section 31(c) below).

(b) Option Rent. The rent payable by Tenant during the Option Term (“Option
Rent”) shall be equal to the “Market Rent” (defined below), but in no event
shall the Option Rent be less than Tenant is paying under the Lease on the month
immediately preceding the Option Term for monthly Basic Rental, including all
escalations, Direct Costs, additional rent and other charges. “Market Rent”
shall mean the applicable monthly Basic Rental, including all escalations,
Direct Costs, additional rent and other charges at which tenants, as of the
commencement of the Option Term, are leasing non-sublease, non-encumbered, space
comparable in size, location and quality to the Premises in renewal transactions
for a term comparable to the Option Term which comparable space is located in
buildings comparable to the Project in the Sorrento Mesa submarket of San Diego,
California, taking into consideration the value of the existing improvements in
the Premises to Tenant, as compared to the value of the existing improvements in
such comparable space, with such value to be based upon the age, quality and
layout of the improvements and the extent to which the same could be utilized by
Tenant with consideration given to the fact that the improvements existing in
the Premises are specifically suitable to Tenant.

(c) Exercise of Options. The Option shall be exercised by Tenant only in the
following manner: (i) Tenant shall not be in default, and shall not have been in
default under this Lease more than once per year, on the delivery date of the
Interest Notice and Tenant’s Acceptance; (ii) Tenant shall deliver written
notice (“Interest Notice”) to Landlord not more than twelve (12) months nor less
than nine (9) months prior to the expiration of the Lease Term, stating that
Tenant is interested in exercising the Option, (iii) within fifteen
(15) business days of Landlord’s receipt of Tenant’s written notice, Landlord
shall deliver notice (“Option Rent Notice”) to Tenant setting forth the Option
Rent; and (iv) if Tenant desires to exercise such Option, Tenant shall provide
Landlord written notice within five (5) business days after receipt of the
Option Rent Notice (“Tenant’s Acceptance”) and upon, and concurrent with such
exercise, Tenant may, at is option, object to the Option Rent contained in the
Option Rent Notice. Tenant’s failure to deliver the Interest Notice or Tenant’s
Acceptance on or before the dates specified above shall be deemed to constitute
Tenant’s election not to exercise the Option. If Tenant timely and properly
exercises its Option, the Lease Term shall be extended for the Option Term upon
all of the terms and conditions set forth in this Lease, except that the rent
for the Option Term shall be as indicated in the Option Rent Notice unless
Tenant, concurrently with Tenant’s Acceptance, objects to the Option Rent
contained in the Option Rent Notice, in which case the parties shall follow the
procedure and the Option Rent shall be determined, as set forth in Section 31(d)
below.

(d) Determination of Market Rent. If Tenant timely and appropriately objects to
the Market Rent in Tenant’s Acceptance, Landlord and Tenant shall attempt to
agree upon the Market Rent using their best good-faith efforts. If Landlord and
Tenant fail to reach agreement within twenty-one (21) days following Tenant’s
Acceptance (“Outside Agreement Date”), then each party shall make a separate
determination of the Market Rent which shall be submitted to each other and to
arbitration in accordance with the following items (i) through (vii):

(i) Landlord and Tenant shall each appoint, within ten (10) days of the Outside
Agreement Date, one arbitrator who shall by profession be a current real estate
broker or appraiser of comparable commercial properties in the immediate
vicinity of the Project, and who has been active in such field over the last
five (5) years. The determination of the arbitrators shall be limited solely to
the issue of whether Landlord’s or Tenant’s submitted Market Rent is

 

-33-



--------------------------------------------------------------------------------

the closest to the actual Market Rent as determined by the arbitrators, taking
into account the requirements of item (b), above (i.e., the arbitrators may only
select Landlord’s or Tenant’s determination of Market Rent and shall not be
entitled to make a compromise determination).

(ii) The two arbitrators so appointed shall within five (5) business days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two arbitrators.

(iii) The three arbitrators shall within fifteen (15) days of the appointment of
the third arbitrator reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Market Rent, and shall notify Landlord and
Tenant thereof.

(iv) The decision of the majority of the three arbitrators shall be binding upon
Landlord and Tenant.

(v) If either Landlord or Tenant fails to appoint an arbitrator within ten
(10) days after the applicable Outside Agreement Date, the arbitrator appointed
by one of them shall reach a decision, notify Landlord and Tenant thereof, and
such arbitrator’s decision shall be binding upon Landlord and Tenant.

(vi) If the two arbitrators fail to agree upon and appoint a third arbitrator,
or both parties fail to appoint an arbitrator, then the appointment of the third
arbitrator or any arbitrator shall be dismissed and the matter to be decided
shall be forthwith submitted to arbitration under the provisions of the American
Arbitration Association, but subject to the instruction set forth in this item
(d).

(vii) The cost of arbitration shall be paid by Landlord and Tenant equally.

ARTICLE 32

SIGNAGE

Subject to this Article 32, Tenant shall be entitled to install, at its sole
cost and expense, one (1) panel on the Project’s “monument” sign and one
(1) sign at the top of the building where the Premises is located (collectively,
“Signage”). The graphics, materials, size, color, design, lettering, lighting
(if any), specifications and exact location of the Signage (collectively, the
“Signage Specifications”) shall be subject to the prior written approval of
Landlord, which shall not unreasonably be withheld, conditioned or delayed. In
addition, the Signage and all Signage Specifications therefore shall be subject
to Tenant’s receipt of all required governmental permits and approvals, shall be
subject to all applicable governmental laws and ordinances, and all covenants,
conditions and restrictions affecting the Project. Tenant hereby acknowledges
that, notwithstanding Landlord’s approval of the Signage and/or the Signage
Specifications therefor, Landlord has made no representations or warranty to
Tenant with respect to the probability of obtaining such approvals and permits.
In the event Tenant does not receive the necessary permits and approvals for the
Signage, Tenant’s and Landlord’s rights and obligations under the remaining
provisions of this Lease shall not be affected. The cost of installation of the
Signage, as well as all costs of design and construction of such Signage and all
other costs associated with such Signage, including, without limitation,
permits, maintenance and repair, shall be the sole responsibility of Tenant.
Notwithstanding anything to the contrary contained herein, in the event that at
any time during the Term of this Lease (or the Option Term, if applicable),
Tenant fails to occupy more than fifty percent (50%) of the entire Premises or
has sublet more than fifty percent (50%) of the Premises, Tenant’s right to the
Signage shall thereupon terminate and Tenant shall remove such Signage as
provided in/ this Article 32 below. The rights to the Signage shall be personal
to the Original Tenant and any Affiliate Assignee (provided that any changes to
the Signage to reflect the identity of such Affiliate Assignee shall be subject
to Landlord’s reasonable approval) and may not be transferred. Should the
Signage require maintenance or repairs as determined in Landlord’s reasonable
judgment, Landlord shall have the right to provide written notice thereof to
Tenant and Tenant shall cause such repairs and/or maintenance to be performed
within thirty (30) days after receipt of such notice from Landlord at Tenant’s
sole cost and expense. Should Tenant fail to perform such maintenance and
repairs within the period described in the immediately preceding sentence,
Landlord shall have the right to cause

 

-34-



--------------------------------------------------------------------------------

such work to be performed and to charge Tenant, as Additional Rent, for the cost
of such work. Upon the expiration or earlier termination of this Lease or the
termination of Tenant’s Signage right as described above, Tenant shall cause the
Signage to be removed and shall cause the Project to be restored to the
condition existing prior to the placement of such Signage. If Tenant fails to
remove such Signage and to restore the Project as provided in the immediately
preceding sentence within thirty (30) days following the expiration or early
termination of this Lease, then Landlord may perform such work, and all costs
and expenses incurred by Landlord in so performing such work shall be reimbursed
by Tenant to Landlord within ten (10) days after Tenant’s receipt of invoice
therefor. The immediately preceding sentence shall survive the expiration or
earlier termination of this Lease. Except as provided in this Article 32 above,
Tenant may not install any signs on the exterior or roof of the Project or the
common areas of the Project or the Real Property.

ARTICLE 33

COMMUNICATION EQUIPMENT

If Tenant desires to use the roof of the Project to install communication
equipment to be used from the Premises, Tenant may so notify Landlord in writing
(“Communication Equipment Notice”), which Communication Equipment Notice shall
generally describe the specifications for the equipment desired by Tenant.
Subject to all governmental laws, rules and regulations, Tenant and Tenant’s
contractors (which shall first be reasonably approved by Landlord) shall have
the right and access to install, repair, replace, remove, operate and maintain
two (2) so-called “satellite dishes” (collectively, “Communication Equipment”)
no greater than one (1) meter in diameter, together with aesthetic screening
designated by Landlord and all cable, wiring, conduits and related equipment,
for the purpose of receiving and sending radio, television, computer, telephone
or other communication signals, at a location on the roof of the Project
designated by Landlord. Tenant shall have no obligation to pay Basic Rental or
Direct Costs for Tenant’s use of the roof for the Communication Equipment, and
the square footage of the areas for such use shall not be included in the
calculation of Tenant’s Proportionate Share. Landlord shall have the right to
require Tenant to relocate the Communication Equipment at any time, but not more
than once during the Lease Term to another location on the roof of the Project
reasonably approved by Tenant. Tenant shall retain Landlord’s designated roofing
contractor to make any necessary penetrations and associated repairs to the roof
in order to preserve Landlord’s roof warranty. Tenant’s installation and
operation of the Communication Equipment shall be governed by the following
terms and conditions:

(a) Tenant’s right to install, replace, repair, remove, operate and maintain the
Communication Equipment shall be subject to all governmental laws, rules and
regulations and Landlord makes no representation that such laws, rules and
regulations permit such installation and operation.

(b) All plans and specifications for the Communication Equipment shall be
subject to Landlord’s reasonable approval, which shall not unreasonably be
withheld, conditioned or delayed.

(c) All costs of installation, operation and maintenance of the Communication
Equipment and any necessary related equipment (including, without limitation,
costs of obtaining any necessary permits and connections to the Project’s
electrical system) shall be borne by Tenant.

(d) It is expressly understood that Landlord retains the right to use the roof
of the Project for any purpose whatsoever provided that Landlord shall not
unduly interfere with Tenant’s use of the Communication Equipment.

(e) Tenant shall use the Communication Equipment so as not to cause any
interference to other tenants in the Project or with any other tenant’s
Communication Equipment, and not to damage the Project or interfere with the
normal operation of the Project.

(f) Landlord shall not have any obligations with respect to the Communication
Equipment. Landlord makes no representation that the Communication Equipment
will be able to receive or transmit communication signals without interference
or

 

-35-



--------------------------------------------------------------------------------

disturbance (whether or not by reason of the installation or use of similar
equipment by others on the roof of the Project) and Tenant agrees that Landlord
shall not be liable to Tenant therefor. Tenant shall not lease or otherwise make
the Communication Equipment available to any third party and the Communication
Equipment shall be only for Tenant’s use in connection with the conduct of
Tenant’s business in the Premises.

(g) Tenant shall (i) be solely responsible for any damage caused as a result of
the Communication Equipment, (ii) promptly pay any tax, license or permit fees
charged pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Communication Equipment and comply with all
precautions and safeguards recommended by all governmental authorities, and
(iii) pay for all necessary repairs, replacements to or maintenance of the
Communication Equipment.

(h) The Communication Equipment shall remain the sole property of Tenant. Tenant
shall remove the Communication Equipment and related equipment at Tenant’s sole
cost and expense upon the expiration or sooner termination of this Lease or upon
the imposition of any governmental law or regulation which may require removal,
and shall repair the Project upon such removal to the extent required by such
work of removal. If Tenant fails to remove the Communication Equipment and
repair the Project within fifteen (15) days after the expiration or earlier
termination of this Lease, Landlord may do so at Tenant’s expense. The
provisions of this Article 33 shall survive the expiration or earlier
termination of this Lease.

(i) The Communication Equipment shall be deemed to constitute a portion of the
Premises for purposes of Section 13(a) of this Lease.

(j) Upon Landlord’s request, Tenant agrees to execute a license agreement with
Landlord’s rooftop management company regarding Tenant’s installation, use and
operation of the Communication Equipment, which license agreement (if any)
should be in commercially reasonable form and shall incorporate, and not
conflict with, the terms and conditions of this Article 33.

ARTICLE 34

ASBESTOS DISCLOSURES

Tenant acknowledges that Landlord has advised Tenant that the Project contains
or, because of its age, is likely to contain, asbestos-containing materials
(“ACMs”). If any governmental entity promulgates or revises a statute,
ordinance, code, rule or regulation, or imposes mandatory or voluntary controls
or guidelines with respect to such ACMs or if Landlord otherwise so elects,
Landlord may, in its sole discretion, comply with such mandatory or voluntary
controls or guidelines, or elect to make such alterations or remove such ACMs.
Such compliance or the making of alterations, and the removal of all or a
portion of such ACMs, whether in the Premises or elsewhere in the Building,
shall not, in any event constitute a breach by Landlord of any provision of this
Lease, relieve Tenant of the obligation to pay any rent due under this Lease
(except as provided in Section 11(f) hereof), constitute or be construed as a
constructive or other eviction of Tenant, or constitute or be construed as a
breach of Tenant’s quiet enjoyment. If Tenant undertakes any Alterations or
repairs to the Premises (to the extent permitted under Article 9), Tenant shall,
in addition to complying with the requirements of Article 9, undertake the
Alterations or repairs in a manner that avoids disturbing any ACMs present in
the Project. If ACMs are likely to be disturbed in the course of such work,
Tenant (at Tenant’s sole cost and expense) shall (i) follow Landlord’s
commercially reasonable regulations and procedures with respect thereto
(“Landlord’s ACM Procedures”), and (ii) encapsulate or remove the ACMs in
accordance with a Landlord-approved asbestos-removal plan and otherwise in
accordance with all applicable environmental laws, including giving all notices
required by the California Health and Safety Code. Tenant shall also comply with
all applicable laws, rules and regulations requiring disclosure to employees
and/or invitees of the presence of ACMs at or around the Premises and/or the
Project. Landlord has no special knowledge of the general procedures or handling
restrictions to minimize or prevent the disturbance, release or exposure to ACMs
or of the potential health risks that may result from any exposure to ACMs.
Tenant is encouraged to contact local or state public health agencies for
further information. Notwithstanding anything above to the contrary, during the
first thirty-two (32) months of the Lease Term, and so long as Tenant has
complied with the requirements of Article 9, Landlord’s

 

-36-



--------------------------------------------------------------------------------

ACM Procedures, and applicable laws, in the event Tenant elects to undertake any
Landlord approved Alterations in the Premises that cannot be undertaken without
disturbing any ACMs, then Landlord, at Landlord’s sole cost and expense, shall
be responsible for encapsulating or otherwise removing such ACMs in compliance
with all applicable laws.

IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date first above written.

 

“LANDLORD”

   

AGSTIRR 5550/5590 MOREHOUSE, L.L.C.,

   

a Delaware limited liability company

     

By:

  Shidler West Investment Partners, L.P., as its authorized Asset Manager      
 

By:

 

/s/ Matthew Root

         

Name:

 

Matthew Root

         

Title:

 

Vice President

“TENANT”

   

TUT SYSTEMS, INC.,

   

a Delaware corporation

     

By:

 

/s/ Randall K. Gausman

     

Print Name:

 

Randall K. Gausman

     

Title:

 

CFO

     

By:

          

Print Name:

          

Title:

    

 

-37-



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

This Exhibit “A” is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and shall not be deemed
to constitute any representation by Landlord as to the exact layout or
configuration of the Premises.

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

1. No sign, advertisement or notice shall be displayed, printed or affixed on or
to the Premises or to the outside or inside of the Project or so as to be
visible from outside the Premises or Project without Landlord’s prior written
consent. Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant, and
Landlord shall not be liable in damages for such removal. All approved signs or
lettering shall be printed, painted, affixed or inscribed at the expense of
Tenant by Landlord or by a person selected by Landlord and in a manner and style
acceptable to Landlord. All costs for said signage shall be Tenant’s
responsibility.

2. Tenant shall not obtain for use on the Premises ice, waxing, cleaning,
interior glass polishing, rubbish removal, towel or other similar services, or
accept barbering or bootblackening, or coffee cart services, milk, soft drinks
or other like services on the Premises, except from persons authorized by
Landlord and at the hours and under regulations fixed by Landlord. Except for
soft drink and snack vending machines for use by Tenant’s employees, no vending
machines or machines of any description shall be installed, maintained or
operated upon the Premises without Landlord’s prior written consent.

3. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used for any purpose other than for ingress
and egress from Tenant’s Premises. Under no circumstances is trash to be stored
in the common areas. All damage done to the Project by moving or maintaining
furniture, freight or articles shall be repaired by Landlord at Tenant’s
expense. Tenant shall move all supplies, furniture, equipment and other personal
property as soon as received directly to the Premises, and shall move all waste
that is at any time being taken from the Premises directly to the areas
designated for disposal.

4. Toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein.

5. Tenant shall not overload the floor of the Premises, mark, drive nails, screw
or drill into the partitions, ceilings or floor or in any way deface the
Premises. Tenant shall not place typed, handwritten or computer generated signs
in any common areas.

6. In no event shall Tenant place a load upon any floor of the Premises or
portion of any such flooring exceeding the floor load per square foot of area
for which such floor is designed to carry and which is allowed by law, or any
machinery or equipment which shall cause excessive vibration to the Premises or
noticeable vibration to any other part of the Project. Prior to bringing any
heavy safes, vaults, or similarly heavy equipment into the Project, Tenant shall
inform Landlord in writing of the dimensions and weights thereof and shall
obtain Landlord’s consent thereto. Such consent shall not constitute a
representation or warranty by Landlord that the safe, vault or other equipment
complies, with regard to distribution of weight and/or vibration, with the
provisions of this Rule 6 nor relieve Tenant from responsibility for the
consequences of such noncompliance, and any such safe, vault or other equipment
which Landlord determines to constitute a danger of damage to the Project or a
nuisance to other tenants, either alone or in combination with other heavy
and/or vibrating objects and equipment, shall be promptly removed by Tenant, at
Tenant’s cost, upon Landlord’s written notice of such determination and demand
for removal thereof.

7. Tenant shall not use or keep in the Premises or Project any kerosene,
gasoline or inflammable, explosive or combustible fluid or material, or use any
method of heating or air-conditioning other than that supplied by Landlord.

8. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except as approved by Landlord.

9. Tenant shall not install or use any blinds, shades, awnings or screens in
connection with any window or door of the Premises and shall not use any drape
or window

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

covering facing any exterior glass surface other than the standard drapes,
blinds or other window covering established by Landlord.

10. Tenant shall cooperate with Landlord in obtaining maximum effectiveness of
the cooling system by closing window coverings when the sun’s rays fall directly
on windows of the Premises. Tenant shall not obstruct, alter, or in any way
impair the efficient operation of Landlord’s heating, ventilating and
air-conditioning system. Tenant shall not tamper with or change the setting of
any thermostats or control valves.

11. Tenant shall not, without Landlord’s prior written consent, occupy or permit
any portion of the Premises to be occupied or used for the manufacture or sale
of liquor or tobacco in any form, or a barber or manicure shop, or as an
employment bureau. The Premises shall not be used for lodging or sleeping or for
any improper, objectionable or immoral purpose. No auction shall be conducted on
the Premises.

12. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises, or disturb or interfere with occupants of Project or neighboring
buildings or premises or those having business with it by the use of any musical
instrument, radio, phonographs or unusual noise, or in any other way.

13. No vehicles or animals of any kind shall be brought into or kept in or about
the Premises, and no cooking shall be done or permitted by any tenant in the
Premises, except that the preparation of coffee, tea, hot chocolate and similar
items for tenants, their employees and visitors shall be permitted. No tenant
shall cause or permit any unusual or objectionable odors to be produced in or
permeate from or throughout the Premises. The foregoing notwithstanding, Tenant
shall have the right to use a microwave and to heat microwavable items typically
heated in an office.

14. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Project
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills.

15. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof unless Landlord is first notified thereof, gives
written approval, and is furnished a key therefor. Each tenant must, upon the
termination of his tenancy, give to Landlord all keys and key cards of stores,
offices, or toilets or toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished, such
tenant shall pay Landlord the cost of replacing the same or of changing the lock
or locks opened by such lost key if Landlord shall deem it necessary to make
such change. If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant. Tenant shall not key or re-key any
locks. All locks shall be keyed by Landlord’s locksmith only.

16. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Project and
upon written notice from Landlord any tenant shall refrain from and discontinue
such advertising.

17. Each tenant shall be responsible for all persons for whom it requests after
hours access and shall be liable to Landlord for all acts of such persons.
Landlord shall have the right from time to time to establish reasonable rules
pertaining to elevator usage (if any), including the allocation and reservation
of such usage for tenants’ initial move-in to their premises, and final
departure therefrom. Landlord may also establish from time to time reasonable
rules and charges for accessing the equipment areas of the Project, including
the risers, rooftops and telephone closets.

18. Any person employed by any tenant to do janitorial work shall, while in the
Project and outside of the Premises, be subject to and under the control and
direction of the management of the Project or its designated representative such
as security personnel (but not as an agent or servant of Landlord, and the
Tenant shall be responsible for all acts of such persons).

19. All doors opening on to public corridors shall be kept closed, except when
being used for ingress and egress. Tenant shall cooperate and comply with any
reasonable safety or

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

security programs, including fire drills and air raid drills, and the
appointment of “fire wardens” developed by Landlord for the Project, or required
by law. Before leaving the Premises unattended, Tenant shall close and securely
lock all doors or other means of entry to the Premises and shut off all lights
and water faucets in the Premises.

20. The requirements of tenants will be attended to only upon application to the
management of the Project.

21. Canvassing, soliciting and peddling in the Project are prohibited and each
tenant shall cooperate to prevent the same.

22. All equipment of any electrical or mechanical nature shall be placed by
tenants in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

23. No air-conditioning unit or other similar apparatus shall be installed or
used by any tenant without the prior written consent of Landlord.

24. There shall not be used in any space, or in the public halls of the Project,
either by any tenant or others, any hand trucks except those equipped with
rubber tires and side guards.

25. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Project must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord.

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

26. Parking.

(a) Automobiles must be parked entirely within the stall lines on the floor.

(b) All directional signs and arrows must be observed.

(c) The speed limit shall be 5 miles per hour.

(d) Parking is prohibited in areas not striped for parking.

(e) Parking cards or any other device or form of identification supplied by
Landlord (or its operator) shall remain the property of Landlord (or its
operator). Such parking identification device must be displayed as requested and
may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated. Devices are not transferable or
assignable and any device in the possession of an unauthorized holder will be
void. There will be a replacement charge to the Tenant or person designated by
Tenant of $25.00 for loss of any parking card. There shall be a security deposit
of $25.00 due at issuance for each card key issued to Tenant.

(f) Landlord (and its operator) may refuse to permit any person who violates the
within rules to park in the Project parking facility, and any violation of the
rules shall subject the automobile to removal from the Project parking facility
at the parker’s expense. In either of said events, Landlord (or its operator)
shall refund a pro rata portion of the current monthly parking rate and the
sticker or any other form of identification supplied by Landlord (or its
operator) will be returned to Landlord (or its operator).

(g) Project parking facility managers or attendants are not authorized to make
or allow any exceptions to these Rules and Regulations.

(h) All responsibility for any loss or damage to automobiles or any personal
property therein is assumed by the parker.

(i) Loss or theft of parking identification devices from automobiles must be
reported to the Project parking facility manager immediately, and a lost or
stolen report must be filed by the parker at that time.

(j) The parking facilities are for the sole purpose of parking one automobile
per space. Washing, waxing, cleaning or servicing of any vehicles by the parker
or his agents is prohibited.

(k) Landlord (and its operator) reserves the right to refuse the issuance of
monthly stickers or other parking identification devices to any Tenant and/or
its employees who refuse to comply with the above Rules and Regulations and all
City, State or Federal ordinances, laws or agreements.

(l) Tenant agrees to acquaint all employees with these Rules and Regulations.
(m) No vehicle shall be stored in the Project parking facility for a period of
more than one (1) week.

27. The Project is a non-smoking Project. Smoking or carrying lighted cigars or
cigarettes in the Premises or the Project, including the elevators in the
Project (if any), is prohibited.

28. Tenant shall not, without Landlord’s prior written consent (which consent
may be granted or withheld in Landlord’s absolute discretion), allow any
employee or agent to carry any type of gun or other firearm in or about any of
the Premises, Building or Project.

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF LEASE TERM DATES

AND TENANT’S PROPORTIONATE SHARE

 

TO:

        

DATE:

                          

RE:

 

Lease dated                     , 200_, between
_____________________________________________________________________

 

_________________________________________________ (“ Landlord”), and
_____________________________________

 

_________________________________________________ (“Tenant”), concerning Suite
                                        , located at

 

_________________________________________________.

Ladies and Gentlemen:

In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:

1. That the Premises have been accepted herewith by the Tenant as being
substantially complete in accordance with the Lease and that there is no
deficiency in construction.

2. That the Tenant has taken possession of the Premises and acknowledges that
under the provisions of the Lease the Term of said Lease shall commence as of
                                 for a term of
                                     ending on
                                             .

3. That in accordance with the Lease, Basic Rental commenced to accrue on
                                                 .

4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a prorata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.

5. Rent is due and payable in advance on the first day of each and every month
during the Term of said Lease. Your rent checks should be made payable to
                                 at                                         
                                                         .

6. The exact number of square feet within the Premises is 20,640 rentable
(20,200 usable) square feet.

7. Tenant’s Proportionate Share, as adjusted based upon the exact number of
square feet within the Premises is 57.52%.

 

AGREED AND ACCEPTED:

TENANT:

___________________________________________,

a _________________________________________

By:

      

Its:

    

 

EXHIBIT C

-1-